 

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN

SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

 

 

 

 

 

 

LEASE

 

 

 

BY AND BETWEEN

 

 

MENLO PARK PORTFOLIO II, LLC, LESSOR

 

 

 

AND

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC., a Delaware corporation,

 

LESSEE

 

 

 

 

Menlo Business Park

1315 O’Brien Drive [To be re-addressed to 1305 O’Brien Drive]

Menlo Park, California 94025

 

 

 

July 22, 2015

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

 

 

 

Page

1.

Lease


1 

2.

Term


2 

3.

Option to Extend


5 

4.

Right of First Offer


7 

5.

Monthly Base Rent


8 

6.

Additional Rent; Operating Expenses and Taxes


9 

7.

Payment of Rent


16 

8.

Security Deposit


16 

9.

Use


20 

10.

Hazardous Materials


20 

11.

Taxes on Lessee’s Property


22 

12.

Insurance


22 

13.

Indemnification


24 

14.

Warm Shell Work; Market Ready Improvements; Tenant Improvements


26 

15.

Maintenance and Repairs; Alterations; Surrender and Restoration


28 

16.

Utilities and Services


34 

17.

Liens


35 

18.

Assignment and Subletting


35 

19.

Non-Waiver


39 

20.

Holding Over


39 

21.

Damage or Destruction


40 

22.

Eminent Domain


41 

23.

Remedies


42 

24.

Lessee’s Personal Property


44 

25.

Notices


44 

26.

Estoppel Certificate


45 

27.

Signage


45 

28.

Real Estate Brokers


45 

29.

Parking


46 

30.

Subordination; Attornment


46 

 

 

 

 

 

-  i -

WEST\258445808.17





 

--------------------------------------------------------------------------------

 

 



Table of Contents

(continued)

 

 

 

 

 

 

Page

31.

No Termination Right


47 

32.

Lessor’s Entry


47 

33.

Attorneys’ Fees


47 

34.

Quiet Enjoyment


47 

35.

Financial Information


48 

36.

SDN List


48 

37.

General Provisions


48 

 

 

SCHEDULE OF EXHIBITS

 

 

 

EXHIBIT “A”

The Land

EXHIBIT “B”

Menlo Business Park Master Plan

EXHIBIT “C”

Floor Plan of Building #3

EXHIBIT “D”

Commencement Memorandum

EXHIBIT “E”

Lessee’s Hazardous Materials

EXHIBIT “F”

Work Letter

 

 

 

SCHEDULE “F-1”

Description of Warm Shell

SCHEDULE “F-2”

Preliminary Budget for Warm Shell Work

SCHEDULE “F-3”

Space Plans for Market Ready Improvements and Tenant Improvements

SCHEDULE “F-4”

Preliminary Combined Budget and List of Inclusions/Exclusions
for Market Ready Improvements and Tenant Improvements

SCHEDULE “F-5”

Construction Schedule

 

 

 

EXHIBIT “G”

Lessee’s Property

 

 

 

 

 

- ii -

WEST\258445808.17

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

L E A S E

 

Menlo Business Park
Building #3
1315 O’Brien Drive [to become 1305 O’Brien Drive]
Menlo Park, California 94025

 

THIS LEASE, referred to herein as this “Lease,” is made and entered into as of
July 22, 2015, (the “Effective Date”) by and between MENLO PARK PORTFOLIO II,
LLC, a Delaware limited liability company “Lessor,” and PACIFIC BIOSCIENCES OF
CALIFORNIA, INC., a Delaware corporation, hereafter referred to as “Lessee”.

 

RECITALS:

 

A.Lessor is the owner of the real property located in Menlo Business Park, Menlo
Park, California, commonly referred to as 1315 O’Brien Drive [to be re-addressed
1305 O’Brien Drive], more particularly described on Exhibit “A” attached hereto
and incorporated by reference herein, together with all easements and
appurtenances thereto (collectively, the “Land”) and the existing buildings
thereon, referred to as Building #3, containing approximately 217,770 rentable
square feet and all other improvements located thereon (collectively, the
“Improvements”).  The Land and Improvements are referred to herein collectively
as the “Property.”  The Property is shown as a part of the Menlo Business Park
Master Plan and is attached hereto as Exhibit “B” and incorporated by reference
herein, and identifies the properties that comprise the Menlo Business
Park.  Building #3 is referred to herein as the “Building.”  The floor plan of
the Building is attached hereto as Exhibit “C” and incorporated by reference
herein.

 

B.Lessor and Lessee wish to enter into this Lease of the Premises defined in
Paragraph 1 upon the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Lease.  Lessor hereby leases to Lessee, and Lessee leases from Lessor, at the
rental rate and upon the terms and conditions set forth herein, the Premises (as
hereinafter defined).  Beginning on the Commencement Date (as defined in
Paragraph 2(a)), Lessor hereby leases to Lessee, and Lessee leases from Lessor,
the portion of the Building consisting of approximately One Hundred Eighty
Thousand (180,000) rentable square feet, as shown on the floor plan of the
Building attached hereto as Exhibit “C” (the “Premises”).  The Building is
currently estimated to be approximately Two Hundred Seventeen Thousand Seven
Hundred Seventy (217,770) rentable square feet.  Lessor and Lessee acknowledge
that the Building will be re-measured in accordance with the Dripline BOMA
standard following the Effective Date.  Following such re-measurement of the
Building, Lessee’s Pro Rata Share of the Building and the Park Expenses (as both
shares are described in Paragraph 6(a) below) shall be adjusted based on such
re-measurement of the Building.  The parties hereby acknowledge and agree that
the re-measurement of the Building shall not impact the rentable square footage
of the Premises as set forth herein. Throughout the term of this Lease, Lessee
shall also have the non-exclusive right to use Lessee’s share of the on-site
parking spaces pursuant to Paragraph 29, and  the non-exclusive



1

--------------------------------------------------------------------------------

 

 

right to use the common areas of the Building and the other Improvements on the
Property intended for use in common by the tenants of the Property. 

 

2.Term.

 

(a)The term of this Lease (the “Term”) shall commence on the date that is the
later of April 15, 2016, or the date by which all of the following conditions
have occurred (the “Commencement Date”): (1) Lessor shall have delivered
possession of the Premises to Lessee in broom clean condition, (2) the Work has
been Substantially Completed (as defined in the Work Letter attached as Exhibit
“F” hereto) including the Tenant Improvements summarized on Schedule “F-3” and
Schedule “F-4” to Exhibit “F” attached hereto, and (3) Lessor shall have caused
the issuance of a Temporary Certificate of Occupancy (a “TCO”) or such other
documentation from the City of Menlo Park (the “City”) specifying that the
Premises can be legally occupied.  The Commencement Date shall be confirmed in
writing by Lessor and Lessee by the execution and delivery of the Commencement
Memorandum in the form attached hereto as Exhibit “D”. 

 

(b)The Term of this Lease shall expire, unless sooner terminated in accordance
with the provisions hereof or as permitted by law, on the last day of the one
hundred thirty-second (132nd) full calendar month after the Commencement Date.

 

(c)Except as specifically provided otherwise in this Paragraph 2(c), if
possession of the  Premises is not delivered in the condition required by
Paragraph 2(a), Lessor shall not be subject to any liability therefor, nor shall
such failure affect the validity of this Lease, or the obligations of Lessee
hereunder, but in such case, Lessee shall not, except as otherwise provided
herein, be obligated to pay rent or perform any other obligation of Lessee under
the terms of this Lease until possession of the Premises is delivered to Lessee
in the condition referred to in Paragraph 2(a) above. 

 

(i)If the Commencement Date has not occurred by October 15, 2016, which date
shall be extended one (1) day for each day of Tenant Delay (as defined in
Section 2(c)(iii) of Exhibit “F”) (such date, as extended, the “Abatement
Trigger Date”), then Lessee shall be entitled to receive a credit toward Base
Rent in an amount equal to one (1) day of Base Rent next coming due under the
Lease for each day beyond the Abatement Trigger Date until the Commencement Date
occurs up to a total credit amount equal to ninety (90) days of Base Rent.

 

(ii)If the Architectural CUP and the Use CUP (as defined below, and,
collectively, the “Use CUPs”) are not obtained with the fifteen (15) day appeal
period having lapsed without appeal by September 30, 2015 (or, if appealed, the
City has not confirmed the Use CUPs in all material respects by September 30,
2015), Lessee may notify Lessor in writing of its election to terminate this
Lease prior to the receipt of the Use CUPs, in which event the parties shall be
discharged from all further obligations hereunder except to the extent any
obligations expressly survive the expiration or termination of this Lease.

 

(iii)If the Use CUPs are not obtained by September 15, 2015, then, on September
16, 2015, Lessor shall give Lessee written notice of such failure, and, if
Lessor



2

--------------------------------------------------------------------------------

 

 

reasonably believes that either (a) the Use CUPs will never be issued by the
City or will not be issued within a reasonable time that will allow Lessor to
complete the Work by December 31, 2016 or (b) the Use CUPs may be issued by the
City after September 30, 2015, but that modifications to the provisions and
conditions of such Use CUPs by the City will prevent Lessor from completing the
Work by December 31, 2016, then, on September 30, 2015,  Lessor may notify
Lessee of its written election to terminate this Lease effective as of September
30, 2015, in which event the parties shall be discharged from all further
obligations hereunder except to the extent any obligations expressly survive the
expiration or termination of this Lease; provided, however, that Lessor may not
exercise such right to cancel this Lease unless (i) between September 15, 2015
and September 30, 2015, Lessor cooperates with Lessee and uses good faith
efforts to develop and implement a strategy to cause the City to issue the Use
CUPs by September 30, 2015 and in a manner that allows the Work to be completed
by December 31, 2016 (provided that Lessee cooperates with Lessor and uses good
faith efforts in connection with developing and implementing such strategy which
cooperation may include good faith efforts to cause Lessee’s current landlord to
cooperate as necessary) and (ii) Lessor has used its good faith efforts to
obtain the Use CUPs in such form prior to September 15, 2015.  Notwithstanding
the foregoing, if the Use CUPs are issued at any time between September 16, 2015
and September 30, 2015, inclusive, in a form that will allow Lessor to complete
the Work by December 31, 2016, then Lessor shall have no right to terminate the
Lease under this paragraph.

 

(iv)If the Building Permit (defined below) for the Market Ready Improvements and
Tenant Improvements have not been issued by March 11, 2016, which date shall be
extended one (1) day for each day of Tenant Delay (such date, as extended, the
“First Cancellation Option”), then Lessee may terminate this Lease on written
notice to Lessor given any time after March 11, 2016 and prior to issuance of
the Building Permit for the Market Ready Improvements and the Tenant
Improvements. 

 

(v)If the Commencement Date has not occurred by December 31, 2016, which date
shall be extended one (1) day for each day of Tenant Delay, then Lessee may
terminate this Lease on written notice to the Lessor given prior to the
occurrence of the Commencement Date (the “Second Cancellation Option”). 

 

If the Lease is terminated as herein provided in Paragraph 2(c)(ii),  2(c)(iii),
 2(c)(iv), or 2(c)(v), Lessor shall refund to Lessee any pre-paid Rent and the
Security Deposit within five (5) business days thereafter.

 

(d)If Substantial Completion of the Work is delayed as the result of a Tenant
Delay, the Commencement Date shall occur on the date Substantial Completion of
the Work would have occurred but for the Tenant Delays (as determined in
accordance with this Lease and the Work Letter) and Lessor shall have no
liability for any damages arising from a Tenant Delay.     

 

(e)Lessee acknowledges that the applicable ordinance of the City requires that
Lessee must obtain a Conditional Use Permit for Hazardous Materials (“Haz Mat
CUP”) from the City if Lessee maintains on the Premises five (5) gallons or more
of Hazardous Materials (as defined in Paragraph 10).  Accordingly, for the
period from the Lessee’s first Early Entry, defined below, until the date Lessee
obtains the Haz Mat CUP from the City permitting



3

--------------------------------------------------------------------------------

 

 

Lessee to maintain on the Premises five (5) gallons or more of Hazardous
Materials (estimated to be approximately seventy-five (75) days), Lessee shall
maintain less than five (5) gallons of Hazardous Materials on the
Premises.  Lessee shall promptly apply for and shall use its commercially
reasonable good faith diligent efforts to comply with the City’s requirements
for the issuance to Lessee of the Haz Mat CUP.  Lessor shall assist Lessee in
the filing and processing of the application for the Haz Mat CUP, and Lessee
shall pay all costs associated with such efforts, including but not limited to
the costs and fees incurred by Green Environment and DES Architects/Engineers as
well as City fees associated with the Haz Mat CUP; provided, however, Lessor
shall not be responsible for the issuance of the Haz Mat CUP.  Lessee shall
deliver a copy of the Haz Mat CUP to Lessor and Lessee shall comply with the
provisions thereof.



 

(f)Lessee acknowledges that in addition to the Haz Mat CUP described above to be
obtained by Lessee, Lessor must obtain an architectural control use permit
(“Architectural CUP”), a change of use permit (“Use CUP”), and a building permit
(the “Building Permit”) (cumulatively, the “Critical Permits”) from the City
prior to the commencement of construction of any Market Ready Improvements
(defined in the Work Letter) and Tenant Improvements (both more particularly
described in Schedule “F-3” and Schedule “F-4”) to Exhibit “F”).   As
consideration for its time, effort and expense, including the engagement of
third party services in connection with the design and engineering of the both
the Market Ready Improvements and the Tenant Improvements and engaging in the
permitting application and approval process for the Critical Permits, and
subject to Section 14 of the Work Letter, Lessee agrees to reimburse Lessor
(“Lessee’s Share of the Permit Expenses”) for fifty percent (50%) of the total
third party costs, fees and expenses incurred by Lessor associated with the
design and permitting of the Premises until Lessor receives the Use CUPs from
the City and the fifteen (15) day appeal period has lapsed without appeal (or,
if appealed, the City has confirmed the Use CUPs in all material respects) (the
“CUP Costs”), such reimbursement not to exceed Two Hundred Thousand Dollars
($200,000).  Lessee shall remit to Lessor, Lessee’s Share of the Permit Expenses
within ten (10) days of Lessee’s receipt of invoice therefor, from time to
time.  Following the issuance of the Use CUPs and the lapse of the fifteen (15)
day appeal period without appeal (or, if appealed, the City has confirmed the
Use CUPs in all material respects), Lessor’s and Lessee’s payment obligations
with respect to the CUP Costs shall be determined in accordance with the
percentage allocation of costs set forth in Section 14(a) of this Lease (i.e.,
to the extent such costs are part of the Tenant Improvement Shortfall, Lessee
shall pay Lessee’s Tenant Improvement Shortfall percentage thereof on a monthly
basis and receive a credit for any payment in excess of Lessee’s Tenant
Improvement Shortfall percentage paid by Lessee up to the fifty percent (50%)
paid prior to the issuance of the permits and lapse of the appeal period
discussed above).  To the extent Lessee paid to Lessor Share of Permit Expenses
for any portion of the Cup Costs necessary in obtaining the Use CUPs, those fees
shall not be refundable and Lessee shall have no right to reimbursement from
Lessor for such fees if Lessee terminates this Lease in accordance with
Paragraphs 2(c)(ii),  2(c)(iii),  2(c)(iv) or 2(c)(v). 

 

(g)Provided Lessor has first received (i) the first month’s Base Rent (subject
to Section 14 of the Work Letter) and (ii) the insurance certificates required
under Paragraph 12(a), from and after the Effective Date, Lessee may have access
to the Premises subject to the following requirements: (1) Lessee shall first
coordinate its access into the construction zone



4

--------------------------------------------------------------------------------

 

 

with both Lessor and the General Contractor by providing each reasonable advance
notice, a description of any work to be performed by Lessee during such access
and any additional information which may be required by either the General
Contractor or Lessor, and (2) Lessee agrees to abide by all of the General
Contractor’s safety requirements, including being personally escorted by a
representative of the General Contractor at all times while in the construction
zone if determined necessary in the sole but reasonable discretion of the
General Contractor.   Such access to the Premises prior to the Commencement Date
shall be referred to herein as “Early Entry”.  During the course of any Early
Entry, all terms and conditions of this Lease, except for the obligation to pay
Monthly Base Rent (as defined in Paragraph 5 below), Additional Rent (as defined
in Paragraph 6 below) and utilities pursuant to Paragraph 16 below, shall
apply.  Lessor shall have the right to impose additional reasonable conditions
upon Lessee’s Early Entry and if Lessor and the General Contractor determine it
is reasonably necessary to do so, Lessor may revoke Lessee’s Early Entry for the
protection of persons and property in the construction zone.  Lessee shall not
interfere with the construction of the Work (defined in the Work Letter)
including the Tenant Improvements and any such interference resulting in a delay
in the Construction Schedule (attached to the Work Letter as Schedule “F-5”)
shall be eligible to be a Tenant Delay pursuant to the terms of the Work Letter.



 

3.Option to Extend.

 

(a)Lessor hereby grants to Lessee one (1) option to extend the Term of this
Lease (the “Option to Extend”) for a period of sixty (60) months (the “Extended
Term”) immediately following the expiration of the Term.  Lessee may exercise
the Option to Extend by giving written notice of exercise to Lessor at least
twelve (12) months but no more than fifteen (15) months prior to the expiration
of the initial Term of this Lease (the “Option Exercise Period”), time being of
the essence; provided that if (i) at any time between the date of delivery of
the exercise notice by Lessee and the end of the initial Term there is an
uncured default continuing beyond any applicable notice and cure periods, or
(ii) Lessee is then occupying and conducting operations for the Use permitted in
Paragraph 9 in less than fifty-one percent (51%) of the Premises, then such
notice shall be void and of no force or effect.  The Extended Term, if the
Option to Extend is exercised, shall be upon the same terms and conditions as
the initial Term of this Lease, including the payment by Lessee of the
Additional Rent pursuant to Paragraph 6, except that (1) Lessee shall pay
Monthly Base Rent, as determined as set forth in this Paragraph 3, during the
Extended Term, (2) there shall be no additional option to extend, and (3) Lessee
shall accept the Premises in their then “as is” condition.  If Lessee does not
exercise the Option to Extend in a timely manner the Option to Extend shall
lapse, time being of the essence.

 

(b)The Option to Extend granted to Lessee by this Paragraph 3 is granted for the
personal benefit of the named Lessee and any Permitted Transferees only, and
shall be exercisable only by the herein named Lessee and any Permitted
Transferees.  The Option to Extend may not be exercised by any assignee or
transferred to or exercised by any sublessee (nor exercised by Lessee on behalf
of any sublessee (except to the extent that Lessee is then subleasing not more
than forty-nine percent (49%) of the Premises)) other than any Permitted
Transferee.

 





5

--------------------------------------------------------------------------------

 

 

(c)The Monthly Base Rent for the Premises during the Extended Term shall be
determined pursuant to the provisions of this Paragraph 3(c) and shall equal the
then current fair market rental for the Premises on the commencement date of the
Extended Term as determined by agreement between the Lessor and Lessee reached
prior to the expiration of the Option Exercise Period, if possible, and by the
process of broker appraisal if the parties cannot reach agreement.

 

(d)Upon the written request by Lessee to Lessor received by Lessor at any time
during the thirty (30) day period prior to the expiration of the Option Exercise
Period and prior to the exercise by Lessee of the Option to Extend, Lessor shall
give Lessee written notice of Lessor’s good faith opinion of the amount equal to
the fair market rental value of the Premises for the Extended Term.  Thereafter,
upon the request of Lessee, Lessor and Lessee shall enter into good faith
negotiations during the remainder of the thirty (30) days prior to the
expiration of the Option Exercise Period in an effort to reach agreement on the
initial Monthly Base Rent for the Premises during the Extended Term.

 

If Lessor and Lessee are unable to agree upon the amount equal to the fair
market rental value of the Premises for the Extended Term, and thereafter, prior
to the expiration of the Option Exercise Period, Lessee exercises the Option to
Extend, said amount shall be determined by a licensed commercial real estate
broker with at least ten (10) years of experience in the Menlo Park
office/R&D/manufacturing rental market, (hereinafter the “Arbitrator”).  The
fair market rental determination shall be performed by one Arbitrator if the
parties are able to agree upon one Arbitrator.  If the parties are unable to
agree upon one Arbitrator, then each party shall appoint an Arbitrator and the
two Arbitrators shall select a third Arbitrator. 

 

If only one Arbitrator is selected, that Arbitrator shall notify the parties in
simple letter form of its determination of the amount equal to the fair market
Monthly Base Rent for the Premises on the commencement date of the Extended Term
within fifteen (15) days following its selection.  Said appraisal shall be
binding on the parties as the appraised current “fair market rental” for the
Premises which shall be based upon what a willing new lessee would pay and a
willing lessor would accept at arm’s length for comparable premises in Menlo
Park of similar age, size, quality of construction and specifications (excluding
the value of any improvements to the Premises made at Lessee’s cost with
Lessor’s prior written consent except as otherwise permitted herein) for a lease
similar to this Lease and taking into consideration that there will be no free
rent, improvement allowance, period of vacancy or other rent concessions, taken
as a whole. If multiple Arbitrators are selected, each Arbitrator shall within
ten (10) days of being selected make its determination of the amount equal to
the fair market Monthly Base Rent for the Premises on the commencement date of
the Extended Term in simple letter form.  If two (2) or more of the Arbitrators
agree on said amount, such agreement shall be binding upon the parties.  If
multiple Arbitrators are selected and two (2) Arbitrators are unable to agree on
said amount, the amount equal to the fair market Monthly Base Rent for the
Premises on the commencement date of the Extended Term shall be determined by
taking the mean average of the appraisals; provided, that any high or low
appraisal, differing from the middle appraisal by more than ten percent (10%) of
the middle appraisal, shall be disregarded in calculating the average.

 





6

--------------------------------------------------------------------------------

 

 

If only one Arbitrator is selected, then each party shall pay one-half of the
fees and expenses of that Arbitrator.  If three Arbitrators are selected, each
party shall bear the fees and expenses of the Arbitrator it selects and one-half
of the fees and expenses of the third Arbitrator.

 

(e)Thereafter, provided that Lessee has previously given timely notice to Lessor
of the exercise by Lessee of the Option to Extend, Lessor and Lessee shall
execute an amendment to this Lease stating that the initial Monthly Base Rent
for the Premises during the Extended Term shall be equal to the determination by
appraisal.

 

4.Right of First Offer.  Lessor and Lessee acknowledge that Lessor may (but is
not obligated to) construct a new building (“New Building”) adjacent to the
Building in which the Premises are located.  Subject to the currently existing
rights set forth in the existing leases of any existing lessees in the Menlo
Business Park, if, during the Term, any space in the Building or space in the
New Building becomes available for direct lease for the first time during the
Term hereof (the “Available Space”), (note, not all vacant space shall be
considered Available Space and it is Lessor who shall determine when space is
Available Space hereunder in its sole and absolute discretion), then Lessor
shall first offer to lease the Available Space to Lessee by delivering notice to
Lessee (the “Availability Notice”). Lessor’s obligation to provide Lessee with
the Availability Notice hereunder shall be a one-time occurrence as Available
Space in the Building and/or Available Space in the New Building (if any)
becomes available and Lessee’s right hereunder shall be a one-time right as to
each of the Building and the New Building, accordingly.  The Availability Notice
shall set forth the terms upon which Lessor would be willing to lease the
Available Space to a third party, as determined by Lessor in its sole
discretion.  Lessee shall have five (5) business days after receipt of the
Availability Notice to unconditionally accept in writing or reject the terms set
forth in the Availability Notice, it being understood that Lessee’s failure to
respond within such five (5) business day period shall be deemed a rejection of
such terms.  If Lessee does not unconditionally accept in writing the terms set
forth in the Availability Notice within such five (5) business day period, then
Lessee’s rights under this Paragraph 4 shall lapse and terminate and Lessor
shall be entitled to lease the Available Space to any other party on
substantially the same terms as contained in the Availability Notice; provided
that the rental rate (taking into account adjustments for any differences
between so called “net” leases and “gross” leases) shall be no less, and the
lessee improvement allowance, if any, shall be no more than that originally
offered to Lessee in the Availability Notice.  If Lessee accepts in writing the
terms set forth in the Availability Notice, then for the period starting on the
date of Lessor’s delivery of the Availability Notice to Lessee and ending thirty
(30) days thereafter (the “Waiting Period”), Lessor shall not enter into any
binding agreement to lease the Available Space with any other party or market
the Available Space for lease.  During the Waiting Period, Lessor and Lessee
shall enter into a written amendment to this Lease or a new lease (a “Definitive
Agreement”), consistent with the terms set forth in the Availability Notice and
otherwise on the terms and conditions of this Lease.  If Lessee and Lessor fail
to execute and deliver a Definitive Lease Agreement within the Waiting Period,
then Lessee’s rights under this Paragraph 4 shall lapse and terminate, and
Lessor shall be entitled to lease the Available Space to any other party on such
term as Lessor desires.  Lessor shall not be required to offer the Available
Space to Lessee during any period in which an event of default has occurred and
is continuing. Furthermore, unless expressly mentioned and approved in the
written consent of Lessor to any assignment or subletting as provided in this
Lease, the



7

--------------------------------------------------------------------------------

 

 

right of first offer to lease under this Paragraph 4 is granted for the personal
benefit of the named  Lessee herein and any Permitted Transferee and may not be
exercised by any assignee or sublessee (other than a Permitted Transferee) nor
exercised by Lessee on behalf of a sublessee. 



 

5.Monthly Base Rent.

 

(a)Commencing on the Commencement Date and continuing on the first day of each
calendar month thereafter until the end of the Term, Lessee shall pay to Lessor
in monthly installments in advance the Monthly Base Rent for the Premises in
lawful money of the United States as follows:

 

 

 

 

 

Months

Square Feet

$/SF/Mo./NNN

Monthly Base Rent

1-12

180,000

$3.00*

$540,000.00*

13-24

180,000

$3.15

$567,000.00

25-36

180,000

$3.20

$576,000.00

37-48

180,000

$3.25

$585,000.00

49-60

180,000

$3.35

$603,000.00

61-72

180,000

$3.45

$621,000.00

73-84

180,000

$3.55

$639,000.00

85-96

180,000

$3.65

$657,000.00

97-108

180,000

$3.75

$675,000.00

109-120

180,000

$3.85

$693,000.00

121-132

180,000

$3.95

$711,000.00

 

* Lessee’s Monthly Base Rent shall be abated for the first six (6) months of the
Lease Term following the Commencement Date (the “Abatement Period”), if and for
so long as Lessee is not in material monetary default under this Lease.  If
Lessee cures such material monetary default under this Lease during the
Abatement Period, then following such cure Lessee’s Monthly Base Rent shall
continue to be abated as of the date of such cure; provided, however, that
Lessee shall not be entitled to extend the Abatement Period for the period of
time that Lessee was in material monetary default of the Lease and shall not be
entitled to recoup any portion of Monthly Base Rent attributable to the period
of time that Lessee was in material monetary default of the Lease.  In the event
a dispute regarding whether a material monetary default has occurred for
purposes of determining if Lessee is entitled to Abated Base Rent in accordance
with the terms of this Paragraph results in litigation or other proceeding and
Lessee



8

--------------------------------------------------------------------------------

 

 

prevails in such litigation or other proceeding, then Lessee shall be entitled
to abate the Monthly Base Rent attributable to the period of time that Lessee
was improperly determined to be in material monetary default of the Lease.  The
total eligible abatement of Monthly Base Rent pursuant to the foregoing based on
the assumption that Lessee is not in material monetary default during the
Abatement Period shall be Three Million, Two Hundred Forty Thousand and no/100s
Dollars ($3,240,000.00).  The foregoing abatement of Monthly Base Rent payable
by Lessee shall not be construed as an abatement of any other rent, Additional
Rent, or charges payable under this Lease.  If Lessee defaults under the terms
of this Lease, and such default results in the termination of this Lease in
accordance with the provisions of Paragraph 23  (Remedies) of this Lease, then
the unamortized amount of the abatement of Monthly Base Rent through the date of
such termination (“Abated Base Rent”), amortized on a straight-line basis over
the initial Term, shall immediately become due and payable as part of Additional
Rent under this Lease as of the day prior to such termination.  In such event,
as a part of the recovery set forth in Paragraph 23, Lessor shall be entitled to
recover, in addition to any other amounts due from Lessee, the amount of the
Abated Base Rent due under this Paragraph 5(a) as Additional Rent.  

 

(b)Subject to Section 14 of the Work Letter, (i) upon the execution and delivery
of this Lease by Lessee, Lessee shall pay to Lessor the sum of Five Hundred
Forty Thousand and no/100s Dollars ($540,000.00) which shall be applied to the
installment of Monthly Base Rent due for the first month in which Monthly Base
Rent is due following the Commencement Date and (ii) upon thirty (30) days after
the City’s issuance of the Use CUPs and the lapse of the fifteen (15) day appeal
period without appeal (or, if appealed, the City has confirmed the Use CUPs in
all material respects), Lessee shall pay to Lessor the sum of One Million Six
Hundred Twenty Thousand and no/100s Dollars ($1,620,000.00) which shall be
applied to the installments of Monthly Base Rent due for the second, third and
fourth months in which Monthly Base Rent is due following the Commencement
Date.  Thereafter, Monthly Base Rent shall be paid monthly in advance on the
first day of each calendar month.  Lessee shall also pay to Lessor no later than
March 15, 2016, the amount of One Hundred Eighty Thousand and no/100s Dollars
($180,000.00) or Lessor’s then current estimate of Additional Rent (as
hereinafter defined), which amount shall be applied to the Additional Rent for
the first calendar month of the Term.

 

Upon thirty (30) days after the City’s issuance of the Use CUPs and the lapse of
the fifteen (15) day appeal period without appeal (or, if appealed, the City has
confirmed the Use CUPs in all material respects), and subject to Section 14 of
the Work Letter, Lessee shall deliver to Lessor the Security Deposit (as defined
in Paragraph 8 below). 

 

6.Additional Rent; Operating Expenses and Taxes.  

 

(a)In addition to the Monthly Base Rent payable by Lessee pursuant to Paragraph
5, commencing on the Commencement Date, Lessee shall pay to Lessor, as
“Additional Rent” (1) Lessee’s Pro Rata Share (as defined in  in this Paragraph
6(a)) of the Operating Expenses (as defined in Paragraph 6(b) below) of the
Property, (2) Lessee’s Pro Rata Share of the operating expenses for the Menlo
Business Park of which the Property is a part in accordance with this Paragraph
6(a) (such expenses referred to herein as the “Park Expenses”), and (3) Lessee’s
Pro Rata Share of the Taxes (as defined in Paragraph 6(c) below).  “Lessee’s



9

--------------------------------------------------------------------------------

 

 

Pro Rata Share” shall be equal to the ratio of the number of square feet of the
Premises to the rentable square footage of the Building (currently, Lessee’s Pro
Rata Share is 82.66% (180,000/217,770)); provided, however, that Lessee’s “Pro
Rata Share” with respect to Park Expenses shall instead be equal to Lessee’s Pro
Rata Share multiplied by the ratio of the number of square feet of the Land
allocable to the Property to the total number of square feet of land in Menlo
Business Park, as shown on Exhibit “B”, as such land may be expanded or reduced
from time to time by additions or subtractions to the Park (currently, Lessee’s
Pro Rata Share with respect to Park Expenses is 19.58% (180,000/217,770 *
23.68%)).  Upon the earlier of commencement of the construction of the New
Building or the Parking Structure or the demolition of the Building required in
connection therewith, the rentable square footage of the Building, Lessee’s
Pro-Rata Share and Lessee’s Pro-Rata Share with respect to Park Expenses shall
be adjusted in a fair and reasonable manner and the definition of Property shall
be re-defined in a fair and reasonable manner.  The Park Expenses currently
include maintenance of the common areas of Menlo Business Park, parking lot
lighting (cost of electricity and maintenance of the fixtures), maintenance of
the network conduit, all landscape maintenance and irrigation of Menlo Business
Park, Lessor’s insurance coverages of Menlo Business Park, security patrol and
real estate and other taxes for land and improvements to the Menlo Business Park
which are for the benefit of all occupants of the Menlo Business Park.  The Park
Expenses may include other commercially reasonable items from time to time
during the term of this Lease but shall exclude any expense that is properly
allocated to the owner or to the lessees of any other building in the Menlo
Business Park.  Monthly Base Rent and Additional Rent are referred to herein
collectively as “Rent.”



 

(b)“Operating Expenses,” as used herein, shall include all commercially
reasonable direct costs actually incurred by Lessor in the management,
operation, maintenance, repair and replacement of the Property, including the
cost of all maintenance, repairs, and restoration of the Property performed by
Lessor pursuant to Paragraphs 15(b) and 15(c) hereof, as determined by generally
accepted accounting principles (unless excluded by this Lease), including, but
not limited to:

 

Personal property taxes related to the Premises; any parking taxes or parking
levies imposed on the Premises in the future by any governmental agency; a
management fee charged for the management and operation of the Menlo Business
Park, in an amount equal to (i) four percent (4%) of the total gross income
received by Lessor from the Lessee (including Monthly Base Rent and Additional
Rent) until the earlier of the date Lessor commences demolition of the Building
in connection with the construction of the New Building or the Parking Structure
or three (3) years from the Commencement Date and (ii) three percent (3%) of the
total gross income received by Lessor from the Lessee (including Monthly Base
Rent and Additional Rent) thereafter  (the “Property Management Fee”), and not
just Lessee’s Pro Rata Share of this fee; water and sewer charges; waste
disposal; commercially reasonable insurance premiums for insurance coverages
maintained by Lessor pursuant to Paragraph 12(b) hereof; license, permit, and
inspection fees; charges for electricity, heating, air conditioning, gas, and
any other utilities (including, without limitation, any temporary or permanent
utility surcharge or other exaction) to the extent such utilities are not
separately metered and payable directly by Lessee; security; maintenance,
repair, and replacement of the roof membrane; painting and repairing, interior
and exterior; maintenance and replacement of floor and window coverings; repair,
maintenance and



10

--------------------------------------------------------------------------------

 

 

replacement of air conditioning, heating, mechanical and electrical systems,
elevators (if any), plumbing and sewage systems; janitorial service (if provided
by Lessor); landscaping, gardening, and tree trimming; glazing; repair,
maintenance, cleaning, sweeping, striping, and resurfacing of the parking area;
exterior Building lighting and parking lot lighting; supplies, materials,
equipment and tools used in the maintenance of the Property; costs for
accounting services incurred in the calculation of Operating Expenses and Taxes
as defined herein; and the cost of any other capital expenditures for any
improvements or changes to the Building which are required by laws, ordinances,
or other governmental regulations adopted after the Commencement Date, or for
any items or capital expenditures voluntarily made by Lessor which are intended
to and have the effect of reducing Operating Expenses; provided, however, that
except for capital improvements required because of Lessee’s specific use of the
Property, if Lessor is required to or voluntarily makes such capital
improvements, Lessor shall amortize the cost of said improvements over the
useful life of said improvements calculated in accordance with generally
accepted accounting principles (together with interest on the unamortized
balance at the rate equal to the effective rate of interest on Lessor’s bank
line of credit at the time of completion of said improvements, but in no event
in excess of ten percent (10%) per annum) as an Operating Expense in accordance
with generally accepted accounting principles, except that with respect to
capital improvements made to save Operating Expenses such amortization shall not
be at a rate greater than the actual savings in Operating Expenses
(collectively, “Permitted Capital Expenses”); the Compensation (defined in
subsection (d)(6) below) of any employee or building manager, provided any such
employee or building manager who does not devote substantially all of his or her
employed time to the Menlo Business Park shall be prorated to reflect time spent
on operating and managing the Menlo Business Park vis-à-vis time spent on
matters unrelated to operating and managing the Menlo Business Park; and,
Operating Expenses shall also include any other reasonable expense or charge
actually incurred by Lessor, whether or not described herein not specifically
excluded by other provisions of this Lease, which in accordance with generally
accepted accounting principles would be considered an expense of managing,
operating, maintaining, and repairing the Property.  Notwithstanding the
foregoing, Lessee shall have the option of paying Lessee’s Pro Rata Share of any
such cost for capital expenditures in a single lump-sum payment without
incurring interest expense on such amounts.

 

Notwithstanding the preceding, in conjunction with the allocation of service,
maintenance, repair and replacement responsibilities pursuant to Paragraph 15,
below, so long as Lessee satisfies the Maintenance Requirements (defined in
Paragraph 15(b)), the parties agree that Lessee shall directly assume
responsibility for, contract directly with any service providers for, and pay
directly for the following, which amounts shall, for so long as this arrangement
is permitted by Lessor, be excluded from Operating Expenses above:

 

(i) all service, maintenance, repair and replacement of heating, ventilation,
air conditioning, mechanical and electrical systems within the Premises or
serving the Premises from the rooftop pad or the equipment pads immediately
adjacent to the Premises; and,

 

(ii)  all service, maintenance, repair and replacement of plumbing and interior
sewage systems within the Premises.

 





11

--------------------------------------------------------------------------------

 

 

(c)Real property taxes and assessments upon the Property, during each lease year
or partial lease year during the term of this Lease are referred to herein as
“Taxes.”

 

As used herein, “Taxes” shall mean:

 

(1)all real estate taxes, assessments, charges and any other taxes which are
levied or assessed against the Property including the Land, the Building, and
all improvements located thereon, including any increase in Taxes resulting from
a reassessment following any transfer of ownership of the Property or any
interest therein or following any improvements to the Property; and

 

(2)all other taxes which may be levied in lieu of real estate taxes,
assessments, and other fees, charges, and levies, general and special, ordinary
and extraordinary, unforeseen as well as foreseen, of any kind and nature by any
authority having the direct or indirect power to tax, including without
limitation any governmental authority or any improvement or other district or
division thereof, for public improvements, services, or benefits which are
assessed, levied, confirmed, imposed, or become a lien (1) upon the Property,
and/or any legal or equitable interest of Lessor in any part thereof; or (2)
upon this transaction or any document to which Lessee is a party creating or
transferring any interest in the Property; and (3) any tax or excise, however
described, imposed in addition to, or in substitution partially or totally of,
any tax previously included within the definition of “Taxes” or any tax the
nature of which was previously included in the definition “Taxes.”

 

Not included within the definition of “Taxes” and Park Expenses are any net
income, profits, transfer, franchise, estate, gift, rental income, or
inheritance taxes imposed by any governmental authority.  “Taxes” also shall not
include penalties or interest charges assessed on delinquent Taxes so long as
Lessee is not in default in the payment of Monthly Base Rent or Additional Rent
beyond applicable notice and cure periods.

 

With respect to any assessments which may be levied against or upon the Property
or the Land, which under the laws then in force may be evidenced by improvement
or other bonds, or may be paid in annual installments, only the amount of such
annual installment (with appropriate proration of any partial year) and
statutory interest shall be included within the computation of the annual Taxes
levied against the Property.

 

(d)Notwithstanding anything to the contrary herein, the following costs
(“Costs”) shall be excluded from the definition of Operating Expenses and Park
Expenses:

 

(1)Costs occasioned by the act, omission or violation of law by Lessor, any
other occupant of Menlo Business Park, or their respective agents, employees or
contractors;

 

(2)Costs for which Lessor has a right of reimbursement from others, including
reimbursement from insurance;

 





12

--------------------------------------------------------------------------------

 

 

(3)Interest, charges and fees incurred on debt or payments on any deed of trust
or ground lease on the Property, or Menlo Business Park;

 

(4)Advertising or promotional costs or other costs incurred by Lessor in
procuring tenants for the Property or other portions of Menlo Business Park;

 

(5)Costs incurred in repairing, maintaining or replacing any structural elements
of the Building for which Lessor is responsible pursuant to Paragraph 15(a)
hereof;

 

(6)Any wages, bonuses or other compensation (“Compensation”) of employees above
the grade of building manager; any Compensation of any officer or director of
Lessor;

 

(7)General office overhead and general and administrative expenses of Lessor,
except as specifically provided in Paragraph 6(b);  

 

(8)Leasing expenses and broker commissions payable by Lessor;

 

(9)Costs occasioned by casualties or by the exercise of the power of eminent
domain;

 

(10)Costs to correct any construction defect in the Building or the Premises
existing on the Commencement Date;

 

(11)Costs of any renovation, improvement, painting or redecorating of any
portion of the Property or the Menlo Business Park not made available for
Lessee’s use;

 

(12)Costs incurred in connection with negotiations or disputes with any other
tenant or occupant of the Menlo Business Park and costs arising from the
violation by Lessor or any other tenant or occupant of the Menlo Business Park
of the terms and conditions of any other lease or agreement;

 

(13)Costs incurred in connection with the presence of any Hazardous Materials on
the Property or on other property in Menlo Business Park that were not caused by
or the result of a release by Lessee or its employees, agents, contractors,
invitees, sublessees, successors or assigns; and

 

(14)Expense reserves;

 

(15)Capital costs except Permitted Capital Expenses (for clarification,
Permitted Capital Expenses may include replacement or large scale repair of
equipment, machinery and systems if Lessor elects not to expense same);

 





13

--------------------------------------------------------------------------------

 

 

(16)Costs occasioned by the willful misconduct or gross negligence;

 

(17)Costs paid to affiliates of Lessor for services that exceed the competitive
cost for services and materials rendered by qualified unrelated persons or
entities of similar skill, competence and experience in an arm’s length
transaction;

 

(18)Costs for sculpture, paintings, fountains or other objects of art;

 

(19)Charitable and political donations;

 

(20)Costs not normally included in reimbursable operating expenses by lessors of
comparable buildings in the vicinity of the Building or which under generally
accepted management practices would not be considered an expense of managing,
operating, maintaining, or repairing the Building, or unless relating to a
feature of the Building not present in similar buildings in the vicinity of the
Building, that are not then being incurred by such similar buildings;

 

(21)Costs for services not provided to Lessee under the Lease or of a nature
that are payable directly or provided by Lessee under the Lease, including
without limitation, janitorial, refuse removal and utilities that are separately
metered to the Premises;

 

(22)Costs in connection with maintenance of any rooftop garden located on the
roof of the Building; and

 

(23)Costs to obtain the Critical Permits;

 

(24)Insurance cost increases caused by the activities of another occupant of
Menlo Business Park; and

 

(25)Any fee, profit or Compensation retained by Lessor or its affiliates for
management and administration of the Property or the Menlo Business Park other
than the Property Management Fee, provided, however, that the Property
Management Fee does not include and Operating Expenses shall include any
Compensation paid to accountants, building engineers or any other specialist
employed by Lessor wholly dedicated to the Park or a reasonable allocation of
such Compensation if not wholly dedicated to the Park as set forth in Paragraph
6(b) above.

 

Lessor shall at all times use its commercially reasonable efforts to operate the
Property in an economically reasonable manner at costs not disproportionately
higher than those experienced by other comparable premises in the market area in
which the Property is located (Menlo Park).

 

(e)Throughout the term of this Lease, as close as reasonably possible to the end
of each calendar year thereafter but no later than April 1 of the following
year, Lessor shall notify Lessee of the Operating Expenses, Taxes and Park
Expenses estimated by Lessor for each



14

--------------------------------------------------------------------------------

 

 

following calendar year.  Concurrently with such notice, Lessor shall provide a
description of such Operating Expenses, Taxes and Park Expenses.  Commencing on
the Commencement Date, and on the first (1st) day of each calendar month
thereafter, Lessee shall pay to Lessor, as Additional Rent, one-twelfth (1/12th)
of the estimated Operating Expenses, Taxes and Park Expenses.  If at any time
during any such calendar year, it appears to Lessor that the Operating Expenses,
Taxes or Park Expenses for such year will vary from Lessor’s estimate, Lessor
may, by written notice to Lessee, revise Lessor’s estimate for such year and the
Additional Rent payments by Lessee for such year shall thereafter be based upon
such revised estimate.  Lessor shall furnish to Lessee with such revised
estimate written verification showing that the actual Operating Expenses, Taxes
or Park Expenses are greater than Lessor’s estimate.  The increase in the
monthly installments of Additional Rent resulting from Lessor’s revised estimate
shall not be retroactive, but the Additional Rent for each calendar year shall
be subject to adjustment between Lessor and Lessee after the close of the
calendar year, as provided below.

 

Within approximately ninety (90) days after the expiration of each calendar year
of the Term, Lessor shall furnish Lessee a statement certified by a responsible
employee or agent of Lessor (the “Operating Statement”) with respect to such
year, prepared by an employee or agent of Lessor, showing the actual Operating
Expenses, Taxes and Park Expenses for such year broken down by component
expenses, and the total payments made by Lessee for such year on the basis of
any previous estimate of such Operating Expenses, Taxes and Park Expenses, all
in sufficient detail for verification by Lessee.  Unless Lessee raises any
objections to the Operating Statement within ninety (90) days after receipt of
the same, such statement shall conclusively be deemed correct and Lessee shall
have no right thereafter to dispute such statement or any item therein or the
computation of Operating Expenses and/or Taxes and/or Park Expenses.  Upon
giving Lessor five (5) days’ advance written notice, Lessee or its accountants
shall have the right to inspect and audit Lessor’s books and records with
respect to the Operating Statement in an office of Lessor, or Lessor’s agent,
during normal business hours, once each Lease Year to verify actual Operating
Expenses and/or Taxes and/or Park Expenses.  Should Lessee retain any accountant
or accounting firm to audit or inspect Lessor’s books and records pursuant to
this Paragraph 6(e), such accountant or accounting firm shall be one of national
standing and retained on an hourly rate basis or based upon a fixed fee and
shall not be paid on a contingency basis and shall execute a commercially
reasonable confidentiality agreement regarding such audit and
inspection.  Lessor’s books and records shall be kept in accord with generally
accepted accounting principles.  If Lessee’s audit of the Operating Expenses
and/or Taxes and/or Park Expenses for any year reveals a net overcharge of more
than five percent (5%), Lessor shall promptly reimburse Lessee for the cost of
the audit; otherwise, Lessee shall bear the cost of Lessee’s audit.  If Lessee
reasonably objects to Lessor’s Operating Statement, Lessee shall nonetheless
continue to pay on a monthly basis the Operating Expenses, Taxes and Park
Expenses based upon Lessor’s most current estimate until such dispute is
resolved.

 

If Lessee’s Pro Rata Share of the Operating Expenses and Taxes and Lessee’s Pro
Rata Share of Park Expenses for any year as finally determined exceed the total
payments made by Lessee for such year based on Lessor’s estimates, Lessee shall
pay to Lessor the deficiency, within thirty (30) days after the receipt of
Lessor’s Operating Statement.  If the total payments made by Lessee based on
Lessor’s estimate of the Operating Expenses and/or Taxes and/or Park Expenses
exceed the Lessee’s Pro Rata Share of Operating Expenses and/or Taxes and/or



15

--------------------------------------------------------------------------------

 

 

Lessee’s Pro Rata Share of Park Expenses as finally determined, Lessee’s extra
payment, plus the cost of an audit, if any, which is the responsibility of
Lessor pursuant to the terms set forth herein shall be credited against payments
of Monthly Base Rent and Additional Rent next due hereunder or returned within
thirty (30) days if the Term has expired or this Lease has been terminated.

 

Notwithstanding the expiration or termination of this Lease, within thirty (30)
days after Lessee’s receipt of Lessor’s Operating Statement or the completion of
Lessee’s audit regarding the Operating Expenses and/or Taxes and/or Park
Expenses for the calendar year in which this Lease terminates, Lessee shall pay
to Lessor or shall receive from Lessor, as the case may be, an amount equal to
the difference between the Operating Expenses and/or Taxes and/or Park Expenses
for such year, as finally determined, and the amount previously paid by Lessee
on account thereof (prorated to the expiration date or the termination date of
this Lease). 

 

7.Payment of Rent.

 

(a)All Rent shall be due and payable in lawful money of the United States of
America made payable to and addressed to: Menlo Park Portfolio II, LLC, P.O. Box
310300, Property: 435610, Des Moines, IA  50331-0300 without deduction or offset
and without prior demand or notice, unless otherwise specified herein.  Monthly
Base Rent and Additional Rent shall be payable monthly, in advance, on the first
day of each month.  Additional Rent shall be payable monthly, in advance, on the
first day of each month for the entire Premises for the entire term of his
Lease.  Lessee’s obligation to pay Rent for any partial month at the
commencement of the term, for any partial month immediately prior to a rental
adjustment date (if the rental adjustment date is other than the first day of
the calendar month), and for any partial month at the expiration or termination
of the term shall be based upon the number of days in such month. 

 

(b)If any installment of Monthly Base Rent, Additional Rent or any other sum due
from Lessee is not received by Lessor within five (5) days after the same is
due, Lessee shall pay to Lessor an additional sum equal to five percent (5%) of
the amount overdue as a late charge.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Lessor will incur by
reason of the late payment by Lessee.  Acceptance of any late charge shall not
constitute a waiver of Lessee’s default with respect to the overdue amount.  Any
amount not paid within ten (10) days after Lessee’s receipt of written notice
that such amount is due shall bear interest from the date due until paid at the
lesser rate of (1) the prime rate of interest as published in the Wall Street
Journal, plus two percent (2%) or (2) the maximum rate allowed by law (the
“Interest Rate”), in addition to the late payment charge.

 

 

 

 

 

 

 

 

 

 

Initials:

Lessor

 

 

Lessee

 

 

 

8.Security Deposit.  Subject to Section 14 of the Work Letter, Lessee shall
deposit with Lessor not later than thirty (30) days after the issuance of the
Use CUP and the lapse of the fifteen (15) day appeal period without appeal (or,
if appealed, the City has confirmed the Use CUPs in all material respects), the
sum of Four Million Five Hundred Thousand and no/100s Dollars ($4,500,000.00)
(the “Security Deposit”), which shall be in the form of an irrevocable standby
letter of credit (the "Letter of Credit") as security for Lessee’s faithful
performance of



16

--------------------------------------------------------------------------------

 

 

Lessee’s obligations under this Lease. Provided that no monetary event of
default beyond applicable notice and cure periods with respect to the payment of
Rent is occurring or has occurred more than one time within the last twelve (12)
months prior to each Reduction Date and provided that no monetary event of
default beyond applicable notice and cure periods with respect to monetary
obligations other than the payment of Rent and which obligations are equal to or
greater than Fifty Thousand Dollars ($50,000.00) is occurring or has occurred
more than one time within the last twelve (12) months prior to each Reduction
Date, then the Security Deposit shall be reduced on each Reduction Date by the
following amounts: 

 

 

 

Reduction

Date

Security Deposit

First day of 31st Month

$4,000,000.00

First day of 43rd Month

$3,500,000.00

First day of 55the Month

$3,000,000.00

First day of 67th Month

$2,500,000.00

First day of 79th Month

$2,000,000.00

First day of 91st Month

$1,500,000.00

 

(The schedule as set forth above, the “Security Reduction Schedule”).  If Lessee
is not permitted to reduce the Security Deposit on any given Reduction Date for
failure to meet the requirements above, provided Lessee meets them on a future
Reduction Date, Lessee may resume the reductions in accordance with the Security
Reduction Schedule.

 

If Lessee fails to pay Monthly Base Rent or Additional Rent or charges due
hereunder within applicable notice and cure periods, or otherwise defaults
beyond applicable notice and cure periods under this Lease (as defined in
Paragraph 23), Lessor may use, apply or retain all or any portion of said
Security Deposit to the extent reasonably necessary to cure the default, for the
payment of any amount due Lessor, and to reimburse or compensate Lessor for any
liability, cost, expense, loss or damage (including attorneys’ fees) which
Lessor may suffer or incur by reason thereof.  If Lessor uses or applies all or
any portion of the Security Deposit, Lessee shall within ten (10) days after
written request therefor deposit with Lessor the amount sufficient to restore
the Security Deposit to the original amount required by this Lease.  Lessor
shall not be required to keep all or any part of the Security Deposit separate
from its general accounts.  In no event or circumstance shall Lessee have the
right to any use of the Security Deposit and,



17

--------------------------------------------------------------------------------

 

 

specifically, Lessee may not use the Security Deposit as a credit or to
otherwise offset any payments required hereunder, including, but not limited to,
Rent or any portion thereof.  Lessee waives (i) California Civil Code Section
1950.7 and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”), and (ii) any and
all rights, duties and obligations either party may now have, or in the future
will have, relating to or arising from the Security Deposit Laws.
Notwithstanding anything to the contrary herein, the Security Deposit may be
retained and applied by Lessor (a) to offset Rent which is unpaid either before
or after termination of this Lease, and (b) against other damages suffered by
Lessor before or after termination of this Lease that are recoverable by Lessor
in accordance with the terms and conditions of this Lease, but the remainder of
the Security Deposit, if any, shall be returned to Lessee within sixty (60) days
after the Premises are delivered to Lessor in the condition required for
surrender pursuant to Paragraph 15(d) and Paragraph 15(h).  No part of the
Security Deposit shall be considered to be held in trust, to bear interest or
other increment for its use, or to be prepayment for any moneys to be paid by
Lessee under this Lease. 

 

Following Substantial Completion of the Work, Lessee shall have the option of
substituting cash for all or any portion of such Letter of Credit, and, Lessor
shall reasonably cooperate with Lessee to accommodate an amendment or
replacement of such letter of credit in connection with any such election by
Lessee; provided, however, the combination of the cash portion of the Security
Deposit and the amount of the Letter of Credit shall at all times equal Four
Million Five Hundred Thousand and no/100s Dollars ($4,500,000.00), subject to
reduction of such amount in accordance with the limits set forth in the Security
Reduction Schedule set forth above.  The Letter of Credit shall be issued to
Lessor, as beneficiary, in form and substance reasonably satisfactory to
Lessor.  The Letter of Credit shall be subject to the International Standby
Practices of 1998, International Chamber of Commerce Publication No. 590 subject
to the following: (1) notwithstanding Rule 4.09(c) of ISP98 and regardless of
whether the words "exact" or "identical" or similar words are used in this
Letter of Credit, a document presented under this Letter of Credit need not
reproduce the wording in this Letter of Credit exactly, including typographical
errors, punctuation, spacing, blank lines and spaces, and the like; and (2)
notwithstanding Rule 5.06(c)(i) of ISP98, the presenter shall not be precluded
from asserting an objection to a notice of discrepancy solely by reason of
having requested that the documents be forwarded or that a waiver be
sought.  Lessor may draw upon the Letter of Credit, without prejudice to any
other remedy provided in the Lease or by Applicable Law, to the extent necessary
to satisfy an event of default by Lessee under this Lease.  Any such draw on the
Letter of Credit shall not constitute a waiver of any other rights of Lessor
with respect to such event of default. The Letter of Credit shall be issued by a
bank reasonably approved by Lessor and whose deposits are insured by the FDIC
(such approved, issuing bank being referred to herein as the “Bank”), which Bank
must have a short term Fitch Rating which is not less than “F2”, a long term
Fitch Rating which is not less than “BBB”, a short term rating from Standard and
Poor’s Financial Services, LLC (“S&P”) of not less than “A2”, a long term S&P
rating of not less than “BBB”, a short term rating from Moody’s Investor
Service, Inc. (“Moody’s”) of not less than “P2”, and a long term Moody’s rating
of not less than “Baa3” (collectively, the “Bank Credit Rating
Threshold”).  Lessor hereby approves of Wells Fargo Bank as an approved
Bank.  The Letter of Credit shall have an expiration date not earlier than the
thirtieth (30th) day after the expiration of the Term (or, in the alternative,
have a term of not less than one (1) year and be automatically renewable for an
additional one (1) year period unless notice of non-renewal is



18

--------------------------------------------------------------------------------

 

 

given by the issuer to Lessor not later than sixty (60) days prior to the
expiration thereof) and shall provide that Lessor may make partial and multiple
draws thereunder for any sum which Lessor may reasonably expend or may be
required to expend by reason of such default by Lessee, up to the amount
thereof.   In addition, the Letter of Credit shall provide that, in the event of
Lessor's assignment or other transfer of its interest in this Lease, the Letter
of Credit shall be freely transferable by Lessor, without charge and without
recourse, to the assignee or transferee of such interest and the bank shall
confirm the same to Lessor and such assignee or transferee.  The Letter of
Credit shall provide for payment to Lessor upon the issuer's receipt of a sight
draft from Lessor together with Lessor's certificate certifying that Lessor is
entitled to such payment pursuant to the provisions of this Lease, and with no
other conditions, shall be in form and content reasonably satisfactory to
Lessor.  If the Letter of Credit has an expiration date earlier than the
thirtieth (30th) day after the expiration of the Term, then throughout the Term
(including any renewal or extension of the Term) Lessee shall provide evidence
of renewal of the Letter of Credit to Lessor at least sixty (60) days prior to
the date the Letter of Credit expires.  If Lessor draws on the Letter of Credit
pursuant to the terms hereof, Lessee shall immediately replenish the Letter of
Credit or provide Lessor with an additional letter of credit conforming to the
requirement of this paragraph.  In addition to the other reasons set forth
herein entitling Lessor to draw down on the Letter of Credit, Lessor, or its
then managing agent, shall also have the right to draw down an amount up to the
face amount of the Letter of Credit if the applicable rating of the Bank has
been reduced below the Bank's Credit Rating Threshold, and Lessee has failed to
provide Lessor with a replacement letter of credit, conforming in all respects
to the requirements of this Paragraph 8, within twenty-five (25) days following
Lessor's written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary).  In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said Letter of Credit shall be deemed to fail to meet
the requirements of this Paragraph 8, and, within twenty-five (25) days
following Lessor's notice to Lessee of such receivership or conservatorship,
Lessee shall replace such Letter of Credit with a substitute letter of credit
from a different issuer (which issuer shall meet or exceed the Bank's Credit
Rating Threshold) and that complies in all respects with the requirements of
this Paragraph 8.  Lessee's failure to deliver any replacement, additional or
extension of the Letter of Credit, or evidence of renewal of the Letter of
Credit, within the time specified under this Lease shall entitle Lessor to draw
upon the Letter of Credit then in effect and, at Lessor's election, constitute
an event of default under this Lease.  If Lessor liquidates the Letter of Credit
as provided in the preceding sentence, Lessor shall hold the funds received from
the Letter of Credit as security for Lessee's performance under this Lease in
accordance with the requirements with respect to cash as set forth in this
Paragraph 8, and Lessor shall not be required to segregate such Security Deposit
from its other funds and no interest shall accrue or be payable to Lessee with
respect thereto. 

 

If Lessee is entitled to any reduction in the Security Deposit as more
particularly set forth herein, then Lessor shall cooperate in a commercially
reasonable manner with Lessee upon Lessee's request to replace or amend the then
existing Letter of Credit to accommodate such reduction.  

 





19

--------------------------------------------------------------------------------

 

 

9.Use.  Lessee may only use and occupy the Premises for general office uses,
administrative purposes, research and development, laboratory, light
manufacturing and related uses which are permitted under applicable laws
including zoning ordinances, the covenants, conditions and restrictions for
Menlo Business Park, and the City of Menlo Park and for no other use without the
Lessor’s prior written consent.  Notwithstanding the preceding, the manufacture
of integrated circuits using any caustic or toxic substance which poses a
meaningful risk of accelerated deterioration or damage to the Building is
expressly prohibited.  Any use of the Premises by Lessee or by any sublessee or
assignee approved by Lessor pursuant to Paragraph 18 shall comply with the
provisions of this Paragraph 9.

 

10.Hazardous Materials.

 

(a)The term “Hazardous Materials” as used in this Lease shall include any
substance defined or regulated as radioactive, flammable, toxic, a biohazard,
medical waste, “hazardous material”, “extremely hazardous material”, “hazardous
waste”, “hazardous substance,” “toxic substance,” “industrial process waste,” or
“special waste” in any Environmental Laws as hereafter defined.  Hazardous
Materials shall include, but not be limited to, petroleum, gasoline, natural
gas, natural gas liquids, liquefied natural gas, synthetic gas, and/or crude oil
or any products, by-products or fractions thereof.

 

(b)Lessee shall not engage in any activity in or on the Premises or the Property
which constitutes a Reportable Use of Hazardous Materials without the express
prior written consent of Lessor and timely compliance (at Lessee’s expense) with
all Environmental Laws.  “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of Hazardous Materials that require a
permit from, or with respect to which a report, notice, registration or business
plan is required to be filed with, any governmental authority, and/or (iii) the
presence at the Premises or the Property of Hazardous Materials with respect to
which any Environmental Law requires that a notice be given to persons entering
or occupying the Premises, or the Property, or neighboring
properties.  Notwithstanding the foregoing, subject to the provision of
Paragraph 2(e) (including the requirement that Lessee shall obtain a Haz Mat CUP
from the City before Lessee maintains on the Premises five (5) gallons or more
of any Hazardous Materials) Lessee may use the Hazardous Materials on the
Premises that are listed on Exhibit “E” attached hereto and incorporated by
reference herein, and any ordinary and customary office supplies, cleaning
materials, and other materials reasonably required to be used in the normal
course of Lessee’s agreed use of the Premises, so long as any such use is in
compliance with all Environmental Laws, and does not expose the Premises, the
Property, or neighboring property to any meaningful risk of contamination or
damage.  In addition, Lessor may condition its consent to any Reportable Use
upon receiving such additional assurances as Lessor reasonably deems necessary
to protect itself, the public, the Premises and the Property, and/or the
environment against damage, contamination, injury and/or liability, including,
but not limited to, the installation (and removal on or before Lease expiration
or termination) of any protective modifications installed by Lessee (such as
concrete encasements).  Lessor shall be entitled to request a copy of Lessee’s
Hazardous Materials Business Plan at any time during the Lease Term and Lessee
shall provide such Plan to Lessor within five (5) business of such request.





20

--------------------------------------------------------------------------------

 

 

 

(c)“Environmental Laws” shall mean and include any Federal, State, or local
statute, law, ordinance, code, rule, regulation, order, or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic, or dangerous waste, substance, element, compound, mixture or
material, as now or at any time hereafter in effect including, without
limitation, California Health and Safety Code §§25100 et seq., §§25300 et seq.,
Sections 25281(f) and 25501 of the California Health and Safety Code, Section
13050 of the Water Code, the Federal Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. §§9601 et seq. (“CERCLA”),
the Superfund Amendments and Reauthorization Act, 42 U.S.C. §§9601 et seq., the
Federal Toxic Substances Control Act, 15 U.S.C. §§2601 et seq., the Federal
Resource Conservation and Recovery Act as amended, 42 U.S.C. §§6901 et seq., the
Federal Hazardous Material Transportation Act, 49 U.S.C. §§1801 et seq., the
Federal Clean Air Act, 42 U.S.C. §7401 et seq., the Federal Water Pollution
Control Act, 33 U.S.C. §1251 et seq., the River and Harbors Act of 1899, 33
U.S.C. §§401 et seq., and all rules and regulations of the EPA, the California
Environmental Protection Agency, or any other state or federal department, board
or any other agency or governmental board or entity having jurisdiction over the
environment, as any of the foregoing have been, or are hereafter amended.

 

(d)If Lessee knows, or has reasonable cause to believe, that Hazardous Materials
have come to be located in, on, under or about the Premises or the Property,
other than as previously consented to by Lessor or otherwise permitted under
this Lease, Lessee shall promptly give written notice of such fact to Lessor and
provide Lessor with a copy of any report, notice, claim or other documentation
which it has concerning the presence of such Hazardous Materials. 

 

(e)Lessee and Lessee’s agents, employees, and contractors shall not cause any
Hazardous Materials to be discharged or released into the Building or into the
plumbing or sewage system of the Building or into or onto the Land underlying or
adjacent to the Building in violation of any Environmental Laws.  Lessee shall
promptly, at Lessee’s expense, take all investigatory and/or remedial action
reasonably recommended, whether or not formally ordered or required, for the
cleanup of any contamination in violation of Environmental Laws or the terms of
this Lease caused by Lessee or caused by any of Lessee’s employees, agents, or
contractors, and for the maintenance, security and/or monitoring of the
Premises, the Property, or neighboring properties if such contamination is
caused by a release or emission of any Hazardous Materials by Lessee or by any
of Lessee’s employees, agents, or contractors. 

 

(f)Subject to Section 14 of the Work Letter, Lessee shall indemnify, defend and
hold Lessor and its agents, employees, and lenders and the Premises and the
Property harmless from any and all claims, damages, fines, judgments, penalties,
costs, liabilities or losses (including, without limitation, any and all sums
paid for settlement of claims, attorneys’ fees, consultant and expert fees)
arising during or after the term of this Lease out of or involving any Hazardous
Materials brought on to the Premises, the Property, or Menlo Business Park by or
for Lessee or by anyone under Lessee’s control in violation of Environmental
Laws or the terms of this Lease.  Lessee’s obligations under this Paragraph
10(f) shall include, but not be limited to, the effects of any contamination or
injury to person, property or the environment created or



21

--------------------------------------------------------------------------------

 

 

suffered by Lessee, and the cost of investigation (including consultants’ and
attorneys’ fees and testing), removal, remediation, restoration and/or abatement
thereof, or of any contamination therein involved, as required by Environmental
Laws, and shall survive the expiration or earlier termination of this Lease.  No
termination, cancellation or release agreement entered into by Lessor and Lessee
shall release Lessee from its obligations under this Lease with respect to
Hazardous Materials, unless specifically so agreed by Lessor in writing at the
time of such agreement.

 

(g)Lessor represents and warrants to Lessee that prior to the execution of this
Lease, Lessor delivered to Lessee the most recent Phase I environmental report,
dated December 2014, (the “Phase 1 Report”) on the Building.  To Lessor’s actual
knowledge, except as otherwise provided in the Phase 1 Report, Lessor represents
and warrants to Lessee that no Hazardous Materials currently exist in, on or
under any portion of the Premises in violation of applicable environmental
law.  For purposes of this Paragraph 10(g), “Lessor’s actual knowledge” shall
mean the current actual knowledge of John C. Tarlton, President of Tarlton
Properties, Inc., without any duty to make investigation or inquiry. 

 

11.Taxes on Lessee’s Property.  Lessee shall pay before delinquency any and all
taxes, assessments, license fees, and public charges levied, assessed, or
imposed and which become payable during the Term and any extension thereof upon
Lessee’s equipment, fixtures, furniture, and personal property installed or
located in the Premises or on the Property.

 

12.Insurance. 

 

(a)Lessee shall, at Lessee’s sole cost and expense, provide and keep in force
commencing with the Commencement Date of the Term and continuing during the
Term, (i) a commercial general liability insurance policy with a recognized
casualty insurance company qualified to do business in California, insuring
against liability occasioned by any occurrence in, on, about, or related to the
Premises, or arising out of the condition, use, occupancy, alteration or
maintenance of the Premises and covering the contractual liability referred to
in Paragraph 13(a) of this Lease, having a combined single limit for both bodily
injury and property damage in an amount not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) annual
aggregate, and with excess umbrella liability insurance of not less than Six
Million Dollars ($6,000,000.00) (limits requirement may be met through a
combination of primary and excess/umbrella liability policies); (ii) an “all
risk” or “Special Cause of Loss” property policy on all of its equipment, trade
fixtures, inventory, fixtures, and personal property in, on or about the
Premises including but not limited to Lessee’s Property described in Exhibit “G”
and all alterations made by Lessee or Lessor following the Commencement Date
hereof within the Premises in an amount not less than one hundred percent (100%)
of the full replacement cost valuation; (iii) workers’ compensation insurance,
as required by law and employers’ liability insurance with a limit of not less
than One Million Dollars ($1,000,000.00) per accident and per disease with a One
Million Dollar ($1,000,000.00) disease limit each employee, (iv) boiler and
machinery insurance; (v) business interruption insurance in such amounts as will
reimburse Lessee for direct and indirect loss of earnings and incurred costs
attributable to the perils commonly covered by Lessee’s property insurance
described above but in no less than One Million Dollars ($1,000,000), and (vi)
such other types and amounts of



22

--------------------------------------------------------------------------------

 

 

insurance as Lessor or its lender may reasonably require which are customarily
required of comparable tenants of comparable buildings in the vicinity of the
Building; provided, however, the Lessor’s right to require new or additional
coverage or increase policy limits under this clause (vi) shall not be exercised
more than three (3) times in total during the initial 132 month Term of the
Lease.  All such insurance carried by Lessee shall be in a form reasonably
satisfactory to Lessor and its mortgage lender and shall be carried with
companies that have a general policyholder’s rating of not less than “A” and a
financial rating of not less than Class “X” in the most current edition of
Best’s Insurance Reports or such similar rating as may be reasonably selected by
Lessor.  Lessee shall endeavor in good faith to cause its commercial general
liability policy to provide that the insurer shall endeavor give Lessor thirty
(30) days prior written notice of any cancellation.  Lessee shall not reduce any
of its insurance coverages required in (i) through (vi) above below the minimum
amount(s) required by this Lease or cancel such insurance except after at least
thirty (30) days’ prior written notice to Lessor by Lessee, provided however,
that if such notice is first received from Lessee’s commercial general liability
carrier as requested above, Lessee need not provide a second notice of the same
cancellation.  On or before the earlier to occur of (i) the date on which any
Lessee party first enters the Premises for any reason, including, without
limitation prior to the Early Entry, or (ii) the Commencement Date and upon
renewal of such policies not less than five (5) days prior to the expiration of
the term of such coverage, Lessee shall deliver to Lessor certificates of
insurance confirming such coverage and that all insurance requirements set forth
herein have been met.  Notwithstanding the preceding, if Lessee does not provide
a certificate evidencing renewal at least five (5) days in advance of the
expiration date of the term of any insurance coverage, Lessor will agree to
accept such a certificate from Lessee’s insurance carrier within five (5) days
following the expiration of the term and renewal of the policy; provided that
Lessee first obtains, not less than ten (10) days prior to the expiration of the
term of such coverage, from its insurance broker, a letter addressed to Lessor
certifying to Lessor that Lessee intends to renew such coverage and is taking
such action as are reasonably necessary to renew its policy(ies) in question
prior to the expiration of any such coverage.  To the fullest extent permitted
by law, the commercial general liability and property insurance policies
required to be carried by Lessee hereunder shall include Menlo Park Portfolio
II, LLC and Tarlton Properties, Inc. as “Additional Insured”, c/o Tarlton
Properties, Inc., 1530 O’Brien Drive, Suite C, Menlo Park, CA 94025, and such
other persons as Lessor may reasonably request from time to time as additional
insureds with respect to liability arising out of this Lease or the operations
of Lessee by ISO form is CG 2011 01 96 or its equivalent (collectively,
“Additional Insureds”) or as loss payee, as applicable.  Such insurance shall
provide primary coverage without contribution from any other insurance carried
by or for the benefit of Lessor, Lessor’s property manager, or other Additional
Insured and Lessor’s insurance shall be in excess thereto.   In no event shall
the limits of such insurance be considered as limiting the liability of Lessee
under this Lease.  If Lessee fails to procure and maintain the insurance
required hereunder, Lessor may, but shall not be required to, order such
insurance at Lessee’s expense and Lessee shall reimburse Lessor for all costs
incurred by Lessor with respect thereto.  Lessee’s reimbursement to Lessor for
such amounts shall be deemed Additional Rent, and shall include all sums
disbursed, incurred or deposited by Lessor, including Lessor’s costs, expenses
and reasonable attorneys’ fees with interest thereon at the Interest Rate. 



 

(b)Lessor shall obtain and carry in Lessor’s name, as insured, as an Operating
Expense of the Property as provided in Paragraph 6(b), during the Term, “all
risk” property



23

--------------------------------------------------------------------------------

 

 

insurance coverage (with rental loss insurance coverage for a period of one
year), flood insurance, public liability and property damage insurance, and
Lessor may obtain and carry insurance against such other risks or casualties as
Lessor shall reasonably determine, including, but not limited to, insurance
coverages required of Lessor by the beneficiary of any deed of trust which
encumbers the Property, including earthquake insurance coverage insuring
Lessor’s interest in the Property in amounts deemed reasonable by Lessor or its
lender from time to time.  The proceeds of any such insurance shall be payable
solely to Lessor, and Lessee shall have no right or interest therein.  Lessor
shall have no obligation to insure against loss by Lessee to Lessee’s equipment,
fixtures, furniture, inventory, or other personal property of Lessee in or about
the Premises occurring from any cause whatsoever.  Lessor agrees that its
property insurance deductible shall at all times be reasonable and not exceed
those of prudent landlords, comparable in size to Lessor, and for comparable
buildings in the Bay Area of California.

 

(c)Notwithstanding anything to the contrary contained in this Lease, the parties
release each other, and their respective authorized representatives, employees,
officers, directors, shareholders, managers, members, trustees, beneficiaries,
assignees, subtenants, invitees, successors, agents, contractors and property
managers, from any claims for damage to the Premises or the Property and to the
fixtures, personal property, leasehold improvements and alterations of either
Lessor or Lessee in or on the Premises or the Property, to the extent that are
caused by or result from risks required by this Lease to be insured against or
actually insured against under any property insurance policies carried by the
parties and in force at the time of any such damage, whichever is greater.  This
waiver applies whether or not the loss is due to the negligence (sole, separate
or otherwise) of Lessor or Lessee or their respective authorized
representatives, employees, officers, directors, shareholders, managers,
members, trustees, beneficiaries, assignees, subtenants, invitees, successors,
agents, contractors and property managers.  Subject to the foregoing, this
release and waiver shall be complete and total even if such loss or damage may
have been caused by the negligence of the other party, its managers, members,
employees, agents, contractors, property managers or invitees.  Lessee covenants
that the insurance policies required to be maintained by Lessee under this Lease
will contain waiver of subrogation endorsements.  All of Lessor’s and Lessee’s
repair and indemnity obligations under this Lease shall be subject to the waiver
contained in this Paragraph 12(c) excepting any repairs necessitated by the acts
or omissions of Lessee, its employees, agents, contractors, sublessees, assigns
or invitees if the cost of such repair does not exceed Lessor’s property
coverage deductible; then, in such case, Lessee shall remain liable for either
the repair or the cost thereof as provided in Paragraph 15(c).  This release and
waiver of subrogation does not and shall not apply to any damage to persons or
property resulting from any environmental liability of Lessee pursuant to
Paragraph 10. 

 

13.Indemnification.

 

(a)Subject to the waiver of subrogation set forth in Paragraph 12(c) and to
Section 14 of the Work Letter, Lessee shall indemnify, defend, and hold harmless
Lessor from claims, suits, actions, or liabilities for personal injury, death or
for loss or damage to property that arise from (1) any activity, work or thing
done by Lessee in the Premises, the Property or the Park or permitted by Lessee
in the Premises or on the rooftop equipment pad or on the equipment pads or in
the bunkers immediately adjacent to the Premises, to the extent access to



24

--------------------------------------------------------------------------------

 

 

such pads and bunkers are controlled by Lessee to the same extent Lessee
controls access to the Premises, (2) bodily injury or damage to property which
arises in or about the Property or the Park to the extent the injury or damage
to property results from the actual or alleged acts, omissions or willful
misconduct of Lessee, its employees, agents or contractors, and (3) based on any
event of default by Lessee in the performance of any obligation on Lessee’s part
to be performed under this Lease.  Lessee also waives all claims against Lessor
and its employees, agents and contractors for damages to property, or to goods,
wares, and merchandise stored in, upon, or about the Premises or the Property,
and for injuries to persons in, upon, or about the Premises or the Property from
any cause arising at any time, except to the extent caused by the active
negligence or willful misconduct by Lessor or its employees, agents or
contractors. 

 

(b)Subject to the waiver of subrogation set forth in Paragraph 12(c), Lessor
shall indemnify, defend, and hold harmless Lessee from claims, suits, actions,
or liabilities for personal injury, death or for loss or damage to property that
arise from bodily injury or damage to property which arises in or about the
Property to the extent the injury or damage to property results from the active
negligent acts or willful misconduct of Lessor, its employees, agents or
contractors.  As used herein, “active negligence” of any party shall mean that
party’s participation in an affirmative act of negligence, knowledge about or
compliance in a negligent act, or failure to perform (after a reasonable period
of time) a precise duty which that party is obligated to perform hereunder.

 

(c)In the absence of comparative or concurrent negligence on the part of Lessee
or Lessor, their respective agents, affiliates, and subsidiaries, or their
respective officers, directors, members, employees or contractors, the foregoing
indemnities by Lessee and Lessor shall also include reasonable costs, expenses
and attorneys’ fees incurred in connection with any indemnified claim or
incurred by the indemnitee in successfully establishing the right to
indemnity.  The indemnitor shall have the right to assume the defense of any
claim subject to the foregoing indemnities with counsel reasonably satisfactory
to the indemnitee.  The indemnitee agrees to cooperate fully with the indemnitor
and its counsel in any matter where the indemnitor elects to defend, provided
the indemnitor shall promptly reimburse the indemnitee for reasonable costs and
expenses incurred in connection with its duty to cooperate.

 

The foregoing indemnities shall survive the expiration or earlier termination of
this Lease and are conditioned upon the indemnitee providing prompt notice to
the indemnitor of any claim or occurrence that is likely to give rise to a
claim, suit, action or liability that will fall within the scope of the
foregoing indemnities, along with sufficient details that will enable the
indemnitor to make a reasonable investigation of the claim.

 

When the claim is caused by the joint negligence or willful misconduct of Lessee
and Lessor or by the indemnitor party and a third party unrelated to the
indemnitor party (except indemnitor’s agents, officers, employees or invitees),
the indemnitor’s duty to indemnify and defend shall be proportionate to the
indemnitor’s allocable share of joint negligence or willful misconduct.

 

(d)Lessor shall not be liable to Lessee for any damage caused by any act or
negligence of any other occupant of the Building or any other owner or occupant
of adjoining or



25

--------------------------------------------------------------------------------

 

 

contiguous property, nor for overflow, breakage, or leakage of water, steam,
gas, or electricity from pipes, wires, or otherwise in the Premises or the
Building, except to the extent caused by the gross negligence or willful
misconduct by Lessor or Lessor’s employees, agents, or contractors.  Except as
otherwise provided herein, Lessee will pay for damage to the Premises or the
Property caused by the misuse or neglect of the Premises or the Property by
Lessee or its employees, agents, contractors, assigns or subtenants, including
but not limited to, the breakage of glass in the Building.

 

14.Warm Shell Work; Market Ready Improvements; Tenant Improvements.

 

(a)Lessor shall cause to be constructed the improvements and modifications to
the Premises and the Building (i) described in Schedule “F-1” and Schedule “F-2”
to the Work Letter attached hereto (the “Warm Shell Work”), (ii) as described in
Schedule “F-3” and Schedule “F-4” to the Work Letter (the “Market Ready
Improvements”) and (the “Tenant Improvements”).  The Warm Shell Work, the Market
Ready Improvements and the Tenant Improvements are collectively referred to
herein as the “Work”).  The costs of the Warm Shell Work shall be paid for by
Lessor.  The cost of BMR fees assessed by the City of Menlo Park associated with
the Work (but not any alterations or improvements made by Lessee after the
Commencement Date) shall be paid for by Lessor.  The costs of the Market Ready
Improvements and the Tenant Improvements shall be shared by Lessor and Lessee as
set forth herein and in the Work Letter.  Lessor agrees to pay the costs (y) to
complete the Market Ready Improvements up to the total amount of Nine Million
Nine Hundred Thousand Dollars ($9,900,000.00) which amount equates to Fifty-Five
Dollars ($55.00) per rentable square foot of the Premises (“Lessor’s
Contribution”), and (z) to complete the Tenant Improvements up to a total amount
of Two Million Seven Hundred Thousand ($2,700,000.00) (the “Tenant
Improvement Allowance”); provided, that any amounts remaining in each allowance
can be used for either category of work.  Lessor shall disburse Lessor’s
Contribution and the Tenant Improvement Allowance, as applicable, directly to
the applicable design professionals, contractors, materialmen or other laborers
in connection with the construction of the Market Ready Improvements and the
Tenant Improvements.  At Lessee’s election made by written notice to Lessor at
any time prior to Lessor’s execution of the Construction Contract (as defined in
the Work Letter), Lessee may re-allocate the dollar amounts attributable to a
particular line item in the budget for the Warm Shell Work as set forth on
Schedule “F-2” to the Work Letter attached hereto, for use of such amounts
towards the completion of a similar line item of work in the budget for the
Market Ready Improvements and Tenant Improvements as set forth on Schedule “F-4”
to the Work Letter attached hereto; provided, however, that Lessee shall not be
permitted to exercise such re-allocation rights with respect to any structural
portions of the Work or for any portion of the Work that is related to the
exterior of the Building.  If Lessee elects to re-allocate any dollar amounts
from the Warm Shell Work as set forth in the immediately preceding sentence,
then the parties hereby agree and acknowledge that thereafter Lessor shall have
no obligation to complete such item of the Warm Shell Work attributable to the
funds re-allocated by Lessee and the definition of the Warm Shell Work shall be
deemed so amended and Lessor’s Contribution shall be increased by such
re-allocated amount.  Except as otherwise provided herein or in the Work Letter,
Lessee shall be liable for all fees and costs of the design and construction of
the Market Ready Improvements and the Tenant Improvements in excess of the
Lessor’s Contribution and the Tenant Improvement Allowance (such amount referred
to herein



26

--------------------------------------------------------------------------------

 

 

as the “Tenant Improvement Shortfall”).  Lessee shall pay the Tenant Improvement
Shortfall upon written request from Lessor accompanied by invoices reflecting
such amounts due within thirty (30) days following Lessor’s delivery of such
payment request as more particularly described in the Work Letter. The Tenant
Improvement Shortfall shall be invoiced and paid monthly as the construction
costs are incurred during construction in proportion to the amount of Landlord’s
Contribution and the Tenant Improvement Allowance combined fall short of the
Final Budget cost.  By way of example only, if the total project costs are
budgeted to be Twenty Million Dollars ($20,000,000.00), Lessee’s Tenant
Improvement Shortfall percentage would be thirty seven percent (37%) and Lessee
would be invoiced thirty-seven percent (37%) of the actual construction costs
each month commencing with the first invoices following Lessor’s completion of
the Warm Shell Work.  Following completion of the Work and final determination
of the cost of the Work and the Tenant Improvement Shortfall, the parties shall
review and reconcile any underpayments or overpayments by Lessee of the Tenant
Improvement Shortfall.  Lessor shall employ Tarlton Properties, Inc. as
construction manager for the Tenant Improvements at a fee (the “Lessor
Supervision Fee”) equal to four percent (4%) of hard construction costs of the
Market Ready Improvements and the Tenant Improvements (i.e., the amounts paid to
any general contractor, subcontractors, vendors, and suppliers for labor and
materials for the construction of the Market Ready Improvements and the Tenant
Improvements).  The Work shall be constructed on an “open book” basis and Lessee
shall have the right to reasonably audit and inspect all relevant costs, books
and records related to the Work in Lessor’s office during normal business hours
upon not less than forty-eight hours’ advance written notice to Lessor.  Lessee
must complete its final audit and review within thirty (30) days of Lessor’s
payment of final invoices for the Work.



 

(b)The Work shall be constructed in accordance with all Applicable Laws and the
terms of this Lease, in a good and workmanlike manner and using new materials
and equipment of good quality.  Upon delivery of the Premises to Lessee, Lessor
and Lessee shall coordinate a walk-through of the Premises and Lessor and Lessee
shall complete a punch list indicating any deficiencies in the Work (“Punch
List”).  Lessor shall cause such items set forth in the Punch List to be
completed within a reasonable period of time thereafter as may be required for
compliance with Schedules “F-1” and “F-2”, and the Work Letter. Lessor agrees to
(i) use reasonable efforts to assign any assignable warranties or guaranties
provided by the contractors or manufacturers of equipment to be maintained by
Lessee pursuant to Paragraph 15 (if any) provided as part of the Work to Lessee
or, at Lessee’s option, to enforce same with respect to any defect discovered in
such equipment within one (1) year after the Commencement Date and (ii) to
enforce all other warranties or guaranties with respect to any defect discovered
in the Work within one (1) year after the Commencement Date. 

 

(c)Lessee waives all right to make repairs at the expense of Lessor, or to
deduct the costs thereof from the Rent, and Lessee waives all rights under
Section 1941 and 1942 of the Civil Code of the State of California.  At the
expiration or sooner termination of this Lease, Lessee shall surrender the
Premises in accordance with Paragraph 15, except for ordinary wear and tear,
damage caused by casualty, and alterations or other improvements made by Lessee
with Lessor’s prior written consent which Lessee is not required to remove.

 





27

--------------------------------------------------------------------------------

 

 

(d)Lessee shall have no responsibility for and neither Lessor’s Contribution nor
the Tenant Improvement Allowance shall be used for the following: (a) costs for
improvements which are not shown on or described in the Tenant Improvement
Documents unless otherwise approved by Lessee in a Change Order (except for
Lessee’s obligation to share any fire-proofing costs, if required); (b) costs to
complete the Warm Shell Work; (c) costs incurred due to the presence of
Hazardous Materials in the Premises, the Property or the surrounding area
present as of the Effective Date; (d) attorneys' fees incurred in connection
with negotiation of construction contracts, and attorneys' fees, experts' fees
and other costs in connection with disputes with third parties; (e) interest and
other costs of financing construction costs; (f) costs recovered by Lessor upon
account of warranties and insurance; (g) restoration costs in excess of
insurance proceeds as a consequence of casualties; (h) provided Lessee promptly
pays its Tenant Improvement Shortfall as and when invoiced, and for any
increases in costs resulting from Tenant Delays or Change Orders, penalties and
late charges attributable to Lessor's failure to pay construction costs for
which Lessor is responsible hereunder (not including any costs associated with
construction, installation or equipment directly contracted for by Lessee); (i)
costs incurred as a consequence of Lessor Delay, (j) any fees or general
conditions of the General Contractor (defined in the Work Letter) in excess
of:     

 

(1) Division 1 (including: supervision and general conditions and other
overhead) by percentage: 5.04%

(2) Contractor's fee by percentage: 3.75%

 

or (k) any third party fees, costs, overhead, management or supervision fees of
Lessor or its affiliates other than the Lessor Supervision Fee.  Lessor agrees
to use commercially reasonable efforts to enforce the terms of the Lessor’s
construction contracts during the course of construction.  

 

(e)Lessor and Lessee have agreed that Lessor shall pay for fifty percent of the
cost of fire-proofing, if any, required in the Premises, as part of the Warm
Shell Work, and, Lessor shall pay for the remaining fifty percent (50%) of such
fireproofing cost from the Lessor’s Contribution for Market Ready Improvements.

 

15.Maintenance and Repairs; Alterations; Surrender and Restoration.

 

(a)Lessor shall, at Lessor’s sole expense, keep in good order, condition, and
repair and replace when necessary, the structural elements of the roof
(excluding the roof membrane which Lessor shall maintain, but the cost of which
shall be included as an Operating Expense as permitted under Paragraph 6), the
structural elements of the foundation and exterior walls (except the interior
faces thereof) of the Building, and other structural elements of the Building
and the Property as “structural elements” are defined in building codes
applicable to the Building, excluding any alterations, structural or otherwise,
made by Lessee to the Building which are not approved in writing by Lessor prior
to the construction or installation thereof by Lessee.  Subject to any
termination right in Paragraph 21, below, Lessor shall perform and construct,
and Lessee shall not be responsible for performing or constructing, any repairs,
maintenance, or improvements (1) required as a result of any casualty damage
except to the extent caused by Lessee, its employees, agents, contractors,
assigns, sublessee or invitees up to



28

--------------------------------------------------------------------------------

 

 

the amount of Lessor’s deductible, which shall be subject to Paragraph 21 below,
or as a result of any taking pursuant to the exercise of the power of eminent
domain, or (2) for which Lessor has a right of reimbursement from third parties
based on construction or other warranties, contractor guarantees, or insurance
claims. 



 

(b)Lessor shall provide or cause to be provided and shall supervise the
performance of, as an Operating Expense of the Property as permitted under
Paragraph 6(b) hereof, all services and work relating to the operation,
maintenance, repair, and replacement, as needed, of the Property, HVAC,
mechanical, electrical and plumbing systems in the Building; the interior of the
Building; the roof membrane; the outside areas of the Property; landscaping,
tree trimming, resurfacing and restriping of the parking lot, repairing and
maintaining the walkways; exterior building painting, exterior building
lighting, parking lot lighting, and exterior security patrol.  In the event
Lessee provides Lessor with written notice of the need for any repairs, Lessor
shall commence any such repairs promptly following receipt by Lessor of such
notice and Lessor shall diligently prosecute such repairs to completion.  Lessor
shall make available during normal business hours for Lessee’s review and copy,
Lessor’s service, maintenance, repair and replacement records, such records to
be located at the office of Lessor in the Menlo Business Park.

 

Notwithstanding the preceding, subject to Lessee’s satisfactory performance of
the obligations described herein below in Lessor’s sole but reasonable
discretion and subject to the conditions provided in Paragraph 15(c), below, so
long as (x) Pacific Biosciences of California, Inc. or any Permitted Transferee
(provided that in the case of a Permitted Transferee, the senior personnel in
charge of the Systems Repairs (as defined below) shall remain the same before
and after the Permitted Transferee becomes the named entity under the Lease)
remains the named tenant entity under this Lease, (y) occupies and operates its
business in not less than 51% of the Premises, and (z) if any sublease exists,
so long as Pacific Biosciences of California, Inc. remains one hundred percent
(100%) responsible for all service, maintenance, repair and replacement of the
systems set forth in Paragraph 15(b)(i) and (ii), below, for the entirety of the
Premises whether subleased or not, (the items set forth in Subsections (x), (y)
and (z) collectively referred to herein as the “Maintenance Requirements”), the
parties agree that Lessee shall directly assume responsibility for, contract
directly with any service providers for, and pay directly for the following (the
“Systems Repairs”):

 

(i) all service, maintenance, repair and replacement of heating, ventilation,
air conditioning, mechanical and electrical systems within the Premises or
serving the Premises from the rooftop pad or the equipment pads immediately
adjacent to the Premises; and,

 

(ii)  all service, maintenance, repair and replacement of plumbing and interior
sewage systems within the Premises.

 

Further notwithstanding Lessee’s assumption of responsibility under Paragraph
15(b)(i) and (ii), above, Lessor, and not Lessee, shall throughout the Term of
the Lease, maintain all fire systems including the wet system (including the
P.I.V.) and the fire alarm monitoring system, the electrical incoming switch
gear (including the main switch gear), the Building



29

--------------------------------------------------------------------------------

 

 

envelope, all back flow systems and the elevator.  All such costs shall be
included in Operating Expenses, subject to the provisions of Paragraph 6.

 

Lessee’s right to perform such service, maintenance, repair and replacement as
provided in Paragraph 15(b)(i) and (ii) is non-transferable as more particularly
described below.

 

(c)Subject to the foregoing and except as provided elsewhere in this Lease,
Lessee shall at all times use and occupy the Premises and maintain the systems
described in Paragraph 15(b)(i) and (ii), above, in a manner which keeps the
Premises in good and safe order, condition, and repair, including the
performance of all regularly scheduled service as required by any manufacturer’s
recommended service plan and/or required for the maintenance of any warranty
provided by such manufacturer.  Lessor may, at Lessor’s reasonable discretion,
obtain on an annual basis an inspection report of the HVAC system from a
separate HVAC service firm designated by Lessor for the purpose of monitoring
the performance of the HVAC maintenance and repair work performed by the HVAC
service firm which performs the regular repair and maintenance.  The cost of
such inspection report shall be an Operating Expense pursuant to Paragraph
6.  Subject to the release of claims and waiver of subrogation contained in
Paragraphs 12(c) and 13(d), if Lessor is required to make any repairs to the
Property by reason of Lessee’s negligent acts or omissions, Lessor may add the
cost of such repairs to the next installment of Rent which shall thereafter
become due, and Lessee shall promptly pay the same upon receipt of an invoice
therefor.

 

If at any time after the first (1st) anniversary of the Commencement Date,
Pacific Biosciences of California, Inc. (the named tenant hereunder) (i) assigns
this Lease by operation of law or otherwise other than to a Permitted
Transferee, (ii) fails to provide copies of all service contracts and all
service, maintenance, repair and replacement records (whether performed by
Lessee’s trained and certified personnel or by outside vendors) with respect to
Systems Repairs required to be performed by Lessee in the Premises to Lessor on
a timely basis, without necessity of request therefor, (iii) fails to require
that all vendors maintain insurance reasonably satisfactory to Lessor naming
Lessor and the Additional Insureds named in Paragraph 12 as “Additional
Insured”, (iv) fails to perform the Systems Repairs in accordance with the
provisions of this Paragraph 15, (v) fails to provide such service, maintenance,
repair or replacement at quality and frequency levels at least equal to the
quality and frequency levels Lessor would maintain if it were providing such
services (as evidenced by Lessor’s maintenance of the balance of the Menlo
Business Park), or (vi) fails to satisfy any of the Maintenance Requirements,
and following such breach Lessee fails to commence a cure of any breach of the
obligations set forth in (ii), (iii), (iv), (v) or (vi) within five (5) business
days after receipt of written notice from Lessor and, thereafter, to diligently
prosecute the cure to completion three (3) or more times in a twelve (12) month
period then, the Parties agree that Lessor may, in its discretion, elect to
assume or resume responsibility for maintenance, repair and replacement of the
systems described in Paragraph 15(b)(i) and (ii), above, and include the cost in
Operating Expenses as provided in Paragraph 6, subject to the provisions of
Paragraph 6.  Notwithstanding the cure period set forth in the immediately
preceding sentence, the parties hereby agree and acknowledge that if Lessee
fails more than once in a twelve (12) month period to cure a breach of any of
the obligations set forth in (ii), (iii), (iv), (v) or (vi) within a reasonable
time after receipt of written notice from Lessor, then Lessor may elect to
assume or resume responsibility for maintenance,



30

--------------------------------------------------------------------------------

 

 

repair and replacement of the systems as set forth herein.  Any such election by
Lessor shall be effective immediately upon written notice to the Lessee of
Lessor’s intent to assume or resume such service, maintenance, repair and
replacement.  Any Lessor notice referred to above must set forth in reasonable
detail the nature and extent of the failure referencing pertinent Lease
provisions.

 

All vendors selected by Lessee in the performance of its service, maintenance
and repair obligations hereunder shall be from Lessor’s approved vendor
list.  Lessee agrees to provide Lessor with a copy of Lessee’s internal
maintenance programs and procedures within ten (10) days of the Commencement
Date hereof, and again at any time upon receipt of Lessor’s request
therefor.   Lessor and Lessee shall schedule a joint inspection of the Premises
not less than once per calendar year for the purpose of verifying that all
service, repairs, maintenance and replacements performed by Lessee hereunder are
being performed in a reasonable and satisfactory manner.

 

(d)Lessee shall not install or construct any alterations, improvements or
additions without the prior written consent of Lessor, which consent shall not
be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, Lessee may, from time to time, at its own cost and expense and
without the consent of Lessor (but with advance notice to Lessor) make
nonstructural alterations to the interior of the Premises provided that: (i)
such alterations do not affect or penetrate the structural portions of the
Premises or the Building, the roof or exterior appearance of the Premises or
Building or materially and adversely affects any mechanical, electrical,
plumbing, sewer, life safety, HVAC or other system in the Building; (ii) such
alterations do not require a building permit or other governmental
authorization; (iii) the cost of which in any one instance or in any one
calendar year is Thirty Thousand and 00/100 Dollars ($30,000.00) or less,
further provided Lessee (1) first notifies Lessor in writing of any such
alterations at least fifteen (15) days prior to commencing any such work; and
(2) such alterations otherwise comply with the terms of this Paragraph 15 and
all Rules and Regulation, Building regulations and Lessor’s engineering and
design requirements for the Building, as applicable (such alterations
hereinafter (“Permitted Alterations”).  Except for Permitted Alterations, Lessee
shall not make any additional alterations, improvements, or additions to the
Premises without delivering to Lessor a complete set of plans and specifications
for such work, obtaining and delivering copies to Lessor of all permits or other
governmental approvals required for such work and obtaining Lessor’s prior
written consent thereto, which consent shall not be unreasonably delayed,
conditioned or withheld.  All alterations and additions shall be installed by
Lessee’s employees or by a licensed contractor approved by Lessor, at Lessee's
sole expense in compliance with all Applicable Laws, rules, regulations and
ordinances.  Lessee shall keep the Premises and the Property on which the
Premises are situated free from any liens arising out of any work performed,
materials furnished or obligations incurred by or on behalf of Lessee.  If any
Permitted Alterations or other non-structural alterations to the interior of the
Premises exceed Thirty Thousand and 00/100 Dollars ($30,000.00) in any one
instance or in any calendar year, Lessee shall employ, at Lessee’s expense,
Tarlton Properties, Inc. as construction manager for such alterations at a fee
equal to five percent (5%) of the first Two Hundred Fifty Thousand Dollars
($250,000.00) of hard construction costs (i.e., the amounts paid to any general
contractor, subcontractors, vendors, and suppliers for labor and materials for
the construction of the alterations or improvements) and then four percent (4%)
of such hard construction costs in



31

--------------------------------------------------------------------------------

 

 

excess of Two Hundred Fifty Thousand Dollars ($250,000.00).  Lessor may
condition its consent to, among other things, Lessee agreeing in writing to
remove any such alterations prior to the expiration of the Lease Term and Lessee
agreeing to restore the Premises to its condition prior to such alterations at
Lessee’s expense.  For alterations requiring Lessor’s consent, Lessor shall have
no right to require Lessee to remove alterations unless Lessor shall advise
Lessee in writing at the time consent is granted whether Lessor will require
Lessee to remove any alterations from the Premises prior to the expiration or
sooner termination of this Lease.  Lessee agrees that Lessor may obtain updated
architectural drawings, in each and every instance of an alteration to the
Building performed by or on behalf of Lessee, and Lessee agrees to reimburse
Lessor for the cost to update architectural plans and drawings within thirty
(30) days of receipt of invoice therefor.

 

Lessor and Lessee shall schedule a joint inspection of the Premises not less
than once per calendar year for the purpose of verifying that all alterations
made by Lessee within the Premises are in fact Permitted Alterations and have
been performed in accordance with the requirements provided
above.  Notwithstanding anything to the contrary contained herein, if Lessee
performs alterations in the Premises which required Lessor’s advance written
consent when none was obtained, which required a building permit or other
governmental authorization when none was obtained or otherwise failed to comply
with the requirements of this Paragraph 15(d), then Lessor may revoke Lessee’s
right to perform Permitted Alterations without first obtaining Lessor’s prior
written consent, in each instance, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

All alterations, trade fixtures, equipment and personal property installed in
the Premises solely at Lessee’s expense, including, without limitation, the
items described on Exhibit “G” attached hereto, (“Lessee’s Property”) shall
during the term of this Lease remain Lessee’s property and Lessee shall be
entitled to all depreciation, amortization and other tax benefits with respect
thereto (as to the cost of the Work paid for by Lessee).  Upon the expiration or
sooner termination of this Lease, all alterations, fixtures and improvements to
the Premises, whether made by Lessor or installed by Lessee at Lessee’s expense,
shall be surrendered by Lessee with the Premises and shall become the property
of Lessor; provided, however, that Lessee’s Property may be removed by
Lessee.  Lessee shall repair to Lessor’s reasonable satisfaction all damage to
the Premises occasioned by removal of Lessee’s Property.

 

(e)Lessee shall, at Lessee’s sole cost and expense, fully, diligently and in a
timely manner, comply with all present and future “Applicable Laws,” which term
is used in this Lease to mean all laws, rules, regulations, ordinances,
directives, orders, covenants, permits of all governmental agencies and
authorities, easements and restrictions of record, the requirements of any
applicable fire insurance underwriter or rating bureau or board of fire
underwriters relating in any manner to the Premises and/or with respect to
Lessee’s use or occupancy of the Premises (including but not limited to matters
pertaining to industrial hygiene, environmental conditions on, in, under or
about the Premises, including soil and groundwater conditions, subject to the
provisions of Paragraph 10 hereof, and the use, generation, manufacture,
production, installation, maintenance, removal, transportation, storage, spill,
or release of any Hazardous Materials (which are addressed in Paragraph 10
hereof)), now in effect or which may hereafter come into effect.  Lessee shall,
within five (5) days after receipt of



32

--------------------------------------------------------------------------------

 

 

Lessor’s written request, provide Lessor with copies of all documents and
information, including but not limited to permits, registrations, manifests,
applications, reports and certificates, evidencing Lessee’s compliance with any
Applicable Laws specified by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving failure by Lessee or the Premises to comply with any Applicable
Laws.  Notwithstanding the foregoing, any changes or repairs to the Property of
any nature which would be considered a capital expenditure under generally
accepted accounting principles to the Premises shall be made by Lessor at
Lessee’s expense if such repairs or changes are required by reason of the
specific nature of the use of the Premises by Lessee.  If such changes or
repairs are not required by reason of the specific nature of Lessee’s use of the
Premises and are capital expenditures, the cost of such changes or repairs shall
be treated as an Operating Expense and amortized in accordance with the
provisions of Paragraph 6(b). 



 

(f)Subject to Paragraph 32, Lessor, Lessor’s agents, employees, contractors and
designated representatives, and the holders of any mortgages, deeds of trust or
ground leases on the Premises (“Lenders”) shall have the right to enter the
Premises at any time in the case of an emergency, and otherwise at reasonable
times on not less than twenty-four (24) hours’ notice, for the purpose of
inspecting the condition of the Premises and for verifying compliance by Lessee
with this Lease and all Applicable Laws, and Lessor shall be entitled to employ
experts and/or consultants in connection therewith to advise Lessor with respect
to Lessee’s activities, including but not limited to Lessee’s installation,
operation, use, monitoring, maintenance, or removal of any Hazardous Substance
on or from the Premises. The costs and expenses of any such inspections shall be
paid by the party requesting same, unless a default or breach of this Lease by
Lessee or a violation of Applicable Laws or a contamination, caused or
materially contributed to by Lessee, is found to exist or to be imminent, or
unless the inspection is requested or ordered by a governmental authority as the
result of any such existing or imminent violation or contamination.  In such
case, Lessee shall upon request reimburse Lessor or Lessor’s Lender, as the case
may be, for the costs and expenses of such inspections.

 

(g)During the term of this Lease, Lessee shall comply, at Lessee’s expense, with
all of the covenants, conditions, and restrictions affecting the Premises which
are recorded in the Official Records of San Mateo County, California, and which
are in effect as of the date of this Lease.

 

(h)Lessee shall surrender the Premises on or before the last day of the lease
Term or any earlier termination date, in accordance with Paragraph 14(c) and
this Paragraph 15(h), with all of the improvements to the Premises (including
the Tenant Improvements), parts, and surfaces thereof clean and free of debris
and in the operating order, condition, and state of repair existing as of the
Commencement Date, ordinary wear and tear, the elements, acts of God,
casualties, condemnation, alterations or other interior improvements which it is
permitted to surrender at the termination of this Lease and repairs that Lessee
is not responsible for under this Lease, excepted.  Lessee’s failure to
surrender the Premises in accordance with the terms and conditions of this
Lease, including, without limitation, this Paragraph 15(h) shall be deemed to be
a material default under the Lease.  “Ordinary wear and tear” shall not include
any damage or deterioration that would have been prevented by good maintenance
practice or by Lessee



33

--------------------------------------------------------------------------------

 

 

performing all of its obligations under this Lease.  Notwithstanding the
foregoing, prior to the last day of the Term (or earlier termination of the
Lease), Lessee shall (i) patch any holes in the walls of the Premises and paint
any damaged areas to match the surrounding walls; (ii) replace any broken or
damaged ceiling tiles in the Premises; and (iii) vacuum and steam clean all
carpets and replace any damaged areas of the carpets to match the surrounding
carpet.  In addition to the foregoing, the obligations of Lessee shall include
the repair of any damage occasioned by the installation, maintenance, or removal
of Lessee’s trade fixtures, furnishings, equipment, and alterations, and the
restoration by Lessee of the Premises to its condition upon completion of the
Work.  Lessee shall not be required to remove the Work but shall remove all
personal property, equipment and (A) any Alterations made after the Commencement
Date if Lessor provided notice of its requirement of such removal and
restoration upon expiration or sooner termination of the Lease term pursuant to
Paragraph 15(d) at the time it consented thereto, or (B) if Lessee made any such
alterations, additions, or improvements without obtaining Lessor’s required
prior written consent in breach of Paragraph 15(d), and within a reasonable time
after the expiration or sooner termination of the Lease term Lessor gives
written notice to Lessee requiring Lessee to perform such removal and
restoration.  Prior to the expiration of the term of this Lease or any earlier
termination date, Lessee shall, at Lessee’s expense, obtain written closure
reports from the San Mateo County Health Department and from the Menlo Park Fire
Protection District with respect to any Hazardous Materials used, stored, or
released by Lessee on or about the Premises.  Both written closure reports shall
provide written certification that all Hazardous Materials have been removed
from the Premises and that no further action is required in connection with the
closure of the Premises.  Any removal and remediation of Hazardous Materials by
Lessee shall be certified in writing as (1) complete and (2) having been
properly performed, by the San Mateo County Health Department and the Menlo Park
Fire Protection District and a copy of such written certifications shall be
delivered by Lessee to Lessor no later than the last day of the Term of this
Lease.



 

16.Utilities and Services.

 

(a)Lessee shall contract for and pay for all separately metered electricity,
water and gas, and Lessor shall contract for and pay for, and Lessee shall
reimburse Lessor therefor pursuant to Paragraph 6 as an Operating Expense
pursuant to the provisions of Paragraph 6, all common area electricity, gas,
water, sewer, utility and other service charges.  Lessee shall contract for and
pay for janitorial service, refuse pick-up and any telephone, data or other
communications services, any special utilities that serve only the Premises
(e.g., distilled water, process gasses, etc.).

 

(b)Lessor shall not be liable to Lessee for any interruption or failure of any
utility services to the Building or the Premises unless caused by the active
negligence or willful acts of Lessor.  Lessee shall not be relieved from the
performance of any covenant or agreement in this Lease because of any such
failure.  Lessor shall make all repairs to the Premises required to restore such
services to the Premises and the cost thereof shall be payable by Lessee
pursuant to Paragraph 6 as a current Operating Expense, or as a capital
improvement which is amortized over its useful life (together with interest
thereon) as an Operating Expense in accordance with generally accepted
accounting principles as described in Paragraph 6(b); provided, however, that
Lessee shall have the option to pay for Lessee’s Pro Rata Share of any such
improvement as a



34

--------------------------------------------------------------------------------

 

 

single lump-sum payment to avoid future interest costs described therein, and
further provided that if such failure is caused by the active negligence or
willful acts of Lessor, then Lessor shall bear such costs.  Notwithstanding
anything to the contrary contained in this Lease, if Lessee is prevented from
using, and does not use, the Premises or any portion thereof, for thirty (30)
consecutive days (the “Eligibility Period”), as a result of (i) any failure by
Lessor to provide to the Premises any of the essential utilities and services
required to be provided by Lessor pursuant to this Lease, or (ii) any failure by
Lessor to provide access to the Premises (each failure which shall be an
“Interruption”), then Lessee’s obligation to pay Rent shall be abated, as the
case may be, from and after the first (1st) day following the Eligibility Period
and continuing until such time that Lessee continues to be so prevented from
using, and does not use, the Premises or a portion thereof as a result of the
Interruption, in the proportion that the rentable square feet of the portion of
the Premises that Lessee is prevented from using, and does not use in the
Premises bears to the total rentable square feet of the Premises; provided,
however, that Lessee shall only be entitled to such abatement of Rent if the
Interruption described in clauses (i) or (ii) of this sentence arises out of or
results from Lessor’s active negligence or willful misconduct; provided,
further, that Lessee shall not be entitled to abatement or reduction of Rent to
the extent the matters described in clauses (i) or (ii) above arise out of or
results from an Interruption outside of Lessor’s reasonable control.  To the
extent Lessee shall be entitled to abatement of Rent because of a Casualty
pursuant to Paragraph 21 or a taking pursuant to Paragraph 22, then the terms of
this Paragraph 16(b) shall not apply.



 

17.Liens.  Lessee agrees to keep the Premises free from all liens arising out of
any work performed, materials furnished, or obligations incurred by
Lessee.  Lessee shall give Lessor at least ten (10) calendar days prior written
notice before commencing any work of improvement on the Premises, the contract
price for which exceeds Ten Thousand and 00/100 Dollars ($10,000.00).  Lessor
shall have the right to post notices of non-responsibility with respect to any
such work.  If Lessee shall, in good faith, contest the validity of any such
lien, claim or demand, then Lessee shall, at its sole expense, defend and
protect itself, Lessor and the Property against the same, and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof against the Lessor or the Property.  If Lessor shall
require, Lessee shall furnish to Lessor a surety bond satisfactory to Lessor in
an amount equal to one and one-half times the amount of such contested claim or
demand, indemnifying Lessor against liability for the same, as required by law
for the holding of the Property free from the effect of such lien or claim.

 

18.Assignment and Subletting.

 

(a)Except as otherwise provided in this Paragraph 18, Lessee shall not assign
this Lease, or any interest, voluntarily or involuntarily, and shall not sublet
the Premises or any part thereof, or any right or privilege appurtenant thereto,
or suffer any other person (the agents and servants of Lessee excepted) to
occupy or use the Premises, or any portion thereof, without the prior written
consent of Lessor in each instance pursuant to the terms and conditions set
forth below, which consent shall not be unreasonably withheld or delayed,
subject to the following provisions; provided, however, Lessee shall not assign
this Lease, or any interest, voluntarily or involuntarily, and shall not sublet
the Premises or any part thereof, or any right or privilege appurtenant thereto,
or suffer any other person (the agents and servants of Lessee excepted) to



35

--------------------------------------------------------------------------------

 

 

occupy or use the Premises, or any portion thereof, if Lessee shall be in
default under this Lease past any applicable cure period.

 

(b)Prior to any assignment or sublease which Lessee desires to make, other than
a Permitted Transfer (as defined in Paragraph 18(f) below), Lessee shall provide
to Lessor the name and address of the proposed assignee or sublessee, and true
and complete copies of all documents relating to Lessee’s prospective agreement
to assign or sublease, a copy of a then current financial statement for such
proposed assignee or sublessee, and any other relevant information reasonably
requested by Lessor within five (5) days after receipt of notice of the proposed
assignment or sublease and Lessee shall specify all consideration to be received
by Lessee for such assignment or sublease in the form of lump sum payments,
installments of rent, or otherwise.  For purposes of this Paragraph 18, the term
“consideration” shall include all money or other consideration received by
Lessee for such assignment or sublease.  Within ten (10) days after the receipt
of such documentation and other information, Lessor (1) shall notify Lessee in
writing that Lessor elects to consent to the proposed assignment or sublease
subject to the terms and conditions hereinafter set forth; (2) shall notify
Lessee in writing that Lessor refuses such consent, specifying reasonable
grounds for such refusal; or (3) except with respect to a Permitted Transferee,
if at the time Lessee requests that Lessor consent to an assignment or sublease
for all or substantially all of the remaining Lease Term, Lessee is not
conducting on-going operations for the use permitted in Paragraph 9, above, in
at least fifty-one percent (51%) of the Building, Lessor may notify Lessee that
Lessor elects to terminate this Lease, provided that with respect to a proposed
sublease of a portion of the Premises Lessor’s termination right shall apply
only to the proposed sublease space, and specifying the effective date of
termination which shall be the same as the commencement date of the proposed
sublease.  If Lessor elects to terminate this Lease pursuant to the foregoing
provision, upon the effective date of termination, Lessor and Lessee shall each
be released and discharged from any liability or obligation to the other under
this Lease accruing thereafter with respect to the Premises or the portion
thereof to which the termination applies, except for any obligations then
outstanding and except for any indemnity obligations which survive the
expiration or termination of this Lease by the express terms hereof, and Lessee
agrees that Lessor may enter into a direct lease with such proposed assignee or
sublessee without any obligation or liability to Lessee.

 

In deciding whether to consent to any proposed assignment or sublease, Lessor
may take into account whether reasonable conditions have been satisfied,
including, but not limited to, the following:

 

(1)In Lessor’s reasonable judgment, the proposed assignee or subtenant is
engaged in such a business, that the Premises, or the relevant part thereof,
will be used in such a manner which complies with Paragraph 9  (Use) and Lessee
or the proposed assignee or sublessee submits to Lessor documentary evidence
reasonably satisfactory to Lessor that such proposed use constitutes a permitted
use of the Premises pursuant to the ordinances and regulations of the City of
Menlo Park;

 

(2)The proposed assignee or subtenant is a reputable entity or individual with
sufficient financial net worth so as to reasonably indicate that it will be able
to meet its obligations under this Lease or the sublease in a timely manner;





36

--------------------------------------------------------------------------------

 

 

 

(3)If at the time of the proposed transfer, Lessor has substantially similar
space available for rent in the Menlo Business Park, the proposed assignee or
subtenant is not a tenant of the Building or any other building in the Menlo
Business Park; and,

 

(4)The proposed assignment or sublease is approved by Lessor’s mortgage lender
if such lender has the right to approve or disapprove proposed assignments or
subleases.  Lessor shall use its good faith efforts to obtain such approval from
its lender within ten (10) days after receipt by Lessor of Lessee’s written
request for consent and the documentation and information referred to in the
first sentence of Paragraph 18(b) above.

 

(c)As a condition to Lessor’s granting its consent to any assignment or
sublease, except with respect to any Permitted Transferees, (1) Lessor may
require that Lessee pay to Lessor, as and when received by Lessee, fifty percent
(50%) of the amount of any excess of the consideration received by Lessee in
connection with said assignment or sublease over and above the Monthly Base Rent
and Additional Rent fixed by this Lease and payable by Lessee to Lessor, after
deducting (A) a standard leasing commission payable by Lessee in consummating
such assignment or sublease, (B) the cost of reasonable tenant improvements
performed specifically for the sublease and required to be made to the Premises
to effectuate the sublease, provided that such improvements are performed in
compliance with Paragraph 15(d) of this Lease, and (C) reasonable attorneys’
fees incurred by Lessor in negotiating and reviewing the assignment or sublease
documentation; and (2) Lessee and the proposed assignee or sublessee shall
demonstrate to Lessor’s reasonable satisfaction that each of the criteria
referred to in subparagraph (b) above is satisfied.

 

(d)Each assignment or sublease agreement to which Lessor has consented shall be
an instrument in writing in form satisfactory to Lessor, and shall be executed
by both Lessee and the assignee or sublessee, as the case may be.  Each such
assignment or sublease agreement shall recite that it is and shall be subject
and subordinate to the provisions of this Lease, that the assignee or sublessee
accepts such assignment or sublease, that Lessor’s consent thereto shall not
constitute a consent to any subsequent assignment or subletting by Lessee or the
assignee or sublessee, and, except as otherwise set forth in a sublease approved
by Lessor, agrees to perform all of the obligations of Lessee hereunder (to the
extent such obligations relate to the portion of the Premises assigned or
subleased), and that the termination of this Lease shall, at Lessor’s sole
election, constitute a termination of every such assignment or sublease. 

 

(e)In the event Lessor shall consent to an assignment or sublease, Lessee shall
nonetheless remain primarily liable for all obligations and liabilities of
Lessee under this Lease, including but not limited to the payment of Rent.

 

(f)Notwithstanding the foregoing, Lessee may, without Lessor’s prior written
consent and without any participation by Lessor in assignment and subletting
proceeds, but with prior notice and documentation, as required pursuant to this
Paragraph 18(f), provided to Lessor, sublet a portion or the entire Premises or
assign this Lease to (i) a subsidiary, affiliate, division or corporation
controlling, controlled by or under common control with Lessee (“affiliate”);
(ii) to



37

--------------------------------------------------------------------------------

 

 

a successor corporation to Lessee by merger, consolidation or reorganization; or
(iii) to a purchaser of substantially all of Lessee’s assets located on the
Premises (each such transaction referred to herein as a “Permitted Transfer” and
each of the foregoing transferees referred to herein as a “Permitted
Transferee”), provided that any such Permitted Transferee that is an affiliate
shall have a then current verifiable net worth immediately following the
Permitted Transfer at least equal to that of Lessee on the Effective Date of
this Lease and any such other Permitted Transferee not an affiliate shall have a
then current verifiable net worth immediately following the Permitted Transfer
which is at least equal to that of Lessee immediately prior to the Permitted
Transfer or, if in any Permitted Transfer, the then current verifiable net worth
of the Permitted Transferee (whether an affiliate or not) is less than required
herein, such Permitted Transferee shall have the financial resources sufficient,
in Lessor’s reasonable good faith judgment, to perform the obligations under the
assignment or sublease, as applicable.  Lessee’s foregoing rights in this
Paragraph 18(f) to assign this Lease or to sublease all or a portion of the
entire Premises shall be subject to the following conditions: (1) Lessee shall
not be in default hereunder past any applicable cure period at the time of the
sublease or assignment; (2) in the case of an assignment or subletting to an
affiliate, Lessee shall remain liable to Lessor hereunder if Lessee is a
surviving entity; (3) the transferee or successor entity (in each case, if
different than Lessee) shall expressly assume in writing all of Lessee’s
obligations hereunder; and (4) Lessee shall provide Lessor with prior notice of
such proposed transfer and deliver to Lessor all documents reasonably requested
by Lessor relating to such transfer, including but not limited to documentation
sufficient to establish such proposed transferee’s (other than an affiliate)
then current verifiable net worth prior to the transfer at least equal to that
of Lessee on the Commencement Date of this Lease, or, if less, financial
resources sufficient, in Lessor’s reasonable good faith judgment, to perform the
obligations under the assignment or sublease, as applicable; provided, however,
that Lessee not be required to comply with the foregoing requirements regarding
net worth or financial resources if the entity acquiring Lessee shall provide a
guaranty of this Lease.



 

(g)Neither the sale nor transfer of Lessee’s capital stock shall be deemed an
assignment, subletting, or other transfer of this Lease or the Premises,
provided, that in the event of the sale, transfer or issuance of Lessee’s
securities in connection with a transaction described in Paragraph 18(f), the
conditions set forth in Paragraph 18(f) shall apply.

 

(h)Subject to the provisions of this Paragraph 18 any assignment or sublease (if
such consent is required hereunder) without Lessor’s prior written consent shall
at Lessor’s election be void.  The consent by Lessor to any assignment or
sublease shall not constitute a waiver of the provisions of this Paragraph 18,
including the requirement of Lessor’s prior written consent, with respect to any
subsequent assignment or sublease.  If Lessee shall purport to assign this
Lease, or sublease all or any portion of the Premises, or permit any person or
persons other than Lessee to occupy the Premises, without Lessor’s prior written
consent (if such consent is required hereunder), Lessor may collect Rent from
the person or persons then or thereafter occupying the Premises and apply the
net amount collected to the Rent reserved herein, but no such collection shall
be deemed a waiver of Lessor’s rights and remedies under this Paragraph 18, or
the acceptance of any such purported assignee, sublessee, or occupant, or a
release of Lessee from the further performance by Lessee of covenants on the
part of Lessee herein contained.





38

--------------------------------------------------------------------------------

 

 

 

(i)Lessee shall not hypothecate or encumber its interest under this Lease or any
rights of Lessee hereunder, or enter into any license or concession agreement
respecting all or any portion of the Premises, without Lessor’s prior written
consent which consent Lessor may grant or withhold in Lessor’s absolute
discretion without any liability to Lessee.  Lessee’s granting of any such
encumbrance, license, or concession agreement shall constitute an assignment for
purposes of this Paragraph 18.  

 

(j)In the event of any sale or exchange of the Premises by Lessor and assignment
of this Lease by Lessor, Lessor shall, upon providing Lessee with written
confirmation that the assignee has assumed all obligations of Lessor under this
Lease and Lessor has delivered any Security Deposit held by Lessor to Lessor’s
successor in interest, be and hereby is entirely relieved of all liability under
any and all of Lessor’s covenants and obligations contained in or derived from
this Lease with respect to the period commencing with the consummation of the
sale or exchange and assignment.

 

(k)Lessee hereby acknowledges that the foregoing terms and conditions are
reasonable and, therefore, that Lessor has the remedy described in California
Civil Code Section 1951.4 (Lessor may continue the Lease in effect after
Lessee’s breach and abandonment and recover Rent as it becomes due, if Lessee
has the right to sublet or assign, subject only to reasonable limitations).

 

19.Non-Waiver.

 

(a)No waiver of any provision of this Lease shall be implied by any failure of
Lessor to enforce any remedy for the violation of that provision, even if that
violation continues or is repeated.  Any waiver by Lessor of any provision of
this Lease must be in writing. 

 

(b)No receipt of Lessor of a lesser payment than the Rent required under this
Lease shall be considered to be other than on account of the earliest Rent due,
and no endorsement or statement on any check or letter accompanying a payment or
check shall be considered an accord and satisfaction.  Lessor may accept checks
or payments without prejudice to Lessor’s right to recover all amounts due and
pursue all other remedies provided for in this Lease.

 

Lessor’s receipt of any Rent or other payment from Lessee after giving notice to
Lessee terminating this Lease shall in no way reinstate, continue, or extend the
Lease term or affect the termination notice given by Lessor before the receipt
of such Rent or payment.  After serving notice terminating this Lease, filing an
action, or obtaining final judgment for possession of the Premises, Lessor may
receive and collect any Rent, and the payment of that Rent shall not waive or
affect such prior notice, action, or judgment.

 

20.Holding Over.  Lessee shall vacate the Premises and deliver the same to
Lessor upon the expiration or sooner termination of this Lease.  In the event of
holding over by Lessee after the expiration or termination of this Lease, such
holding over shall be on a month-to-month tenancy and all of the terms and
provisions of this Lease shall be applicable during such period,



39

--------------------------------------------------------------------------------

 

 

except that in addition to the payment of Additional Rent, Lessee shall pay
Lessor as Monthly Base Rent during such holdover an amount equal to the greater
of (i) one hundred fifty percent (150%) of the Monthly Base Rent in effect at
the expiration of the Term, or (ii) the then market rent for comparable research
and development/office space.  If such holdover is without Lessor’s written
consent, Lessee shall be liable to Lessor for all costs, expenses, and
consequential damages incurred by Lessor as a result of such holdover, including
but not limited to damages resulting from Lessor’s inability to timely deliver
possession of the Premises to a new tenant.  The rental payable during such
holdover period without Lessor’s written consent shall be payable to Lessor on
demand.

 

21.Damage or Destruction.

 

(a)In the event of a total destruction of the Building during the term from any
cause, either party may elect to terminate this Lease by giving written notice
of termination to the other party within thirty (30) days after the casualty
occurs.  A total destruction shall be deemed to have occurred for this purpose
if the Building or the Premises that are the subject of this Lease are destroyed
to the extent of seventy-five percent (75%) or more of the replacement cost
thereof.  If the Lease is not terminated, Lessor shall repair and restore the
Premises in a diligent manner and this Lease shall continue in full force and
effect, except that Monthly Base Rent and Additional Rent of the Premises which
are the subject of this Lease shall be abated in accordance with Paragraph 21(d)
below.

 

(b)Subject to Paragraph 21(c), in the event of a partial destruction of the
Building or the Premises to an extent less than seventy-five percent (75%) of
the replacement cost thereof, and if Lessor reasonably believes that the damage
thereto can be repaired, reconstructed, or restored within a period of two
hundred seventy (270) days from the date of casualty, there are at least twelve
(12) months remaining in the Term of this Lease, and the casualty is from a
cause which is insured under Lessor’s “all risk” property insurance, or is
insured under any other coverage then carried by Lessor, Lessor shall forthwith
repair the same back to the condition described in Schedules “F-1”,  “F-2”,
 “F-3”, and “F-4” and this Lease shall continue in full force and effect, except
that Monthly Base Rent and Additional Rent shall be abated in accordance with
Paragraph 21(d) below.  All insurance proceeds available from the fire and
property damage insurance carried by Lessor shall be paid to and become the
property of Lessor.  All insurance proceeds from Lessee’s fire and property
damage insurance covering the Tenant Improvements but excluding proceeds for
Lessee’s Personal Property shall also be paid to Lessor, as loss payee
thereunder.   If any of the foregoing conditions are not met, Lessor shall have
the option of either repairing and restoring the Building and Improvements, or
terminating this Lease by giving written notice of termination to Lessee within
sixty (60) days after the casualty.  Notwithstanding anything to the contrary
contained in this Paragraph 21, Lessor shall not have the right to terminate
this Lease if the cost to repair the damage to the Building or to restore the
Premises would cost less than five percent (5%) of the replacement cost of the
Building, regardless of whether or not the casualty is insured, provided that
there are at least twelve (12) months remaining in the Term of this Lease.  If
the cost to restore the Premises exceeds five percent (5%) of the replacement
cost, and Lessor elects to terminate this Lease, Lessee may nullify the effect
of such termination by giving Lessor written notice within ten (10) days after
receipt by Lessee of Lessor’s notice of termination that Lessee shall reimburse
Lessor



40

--------------------------------------------------------------------------------

 

 

for the costs to restore the Premises in excess of the insurance proceeds
available, which costs exceed five percent (5%) of the replacement cost, in
which event this Lease shall remain in effect, provided that Rent abatement
shall not extend beyond the date that the restoration is completed.

 

(c)Lessor’s election to repair and restore the Building and Improvements or to
terminate this Lease under Paragraph 21(b), shall be made and written notice
thereof shall be given to Lessee within sixty (60) days after the
casualty.  Notwithstanding the foregoing, in the event of a partial destruction
of the Building or the Property to an extent less than seventy-five percent
(75%) of the Building or Premises, or if the damage thereto cannot be repaired,
reconstructed, or restored within a period of one hundred eighty (180) days from
the date a building permit is issued for reconstruction,  Lessee may terminate
this Lease by giving written notice of termination to Lessor within sixty (60)
days after the casualty.  The foregoing shall not affect Lessor’s termination
rights under Paragraph 21(b) above.

 

(d)In the event of repair, reconstruction, or restoration as provided herein,
the Monthly Base Rent and Additional Rent shall be abated in proportion to the
extent to which Lessee’s use of the Premises is completely impaired and Lessee
does not use such portion of the Premises during the period of repair from the
date of the casualty until such repair is Substantially Completed.

 

(e)With respect to any destruction of the Building and the Work which Lessor is
obligated to repair, or may elect to repair, under the terms of this Paragraph
21, the provisions of Section 1932, Subdivision 2, and of Section 1933,
Subdivision 4, of the Civil Code of the State of California are waived by the
parties.  Provided Lessor receives sufficient insurance proceeds from Lessee’s
fire and property insurance to repair or replace any alterations in the Premises
constructed after the Commencement Date damaged in the casualty event, Lessor’s
obligation to repair and restore the Building and Improvements shall include the
Work  referred to in Paragraph 14(a) and any future-installed
alterations.  Lessor’s time for completion of the repairs and restoration of the
Building and Improvements referred to above shall be extended by a period equal
to any delays caused by Tenant Delay or force majeure. 

 

(f)In the event of termination of this Lease pursuant to any of the provisions
of this Paragraph 21, the Monthly Base Rent and Additional Rent shall be
apportioned on a per diem basis and shall be paid to the date of the
casualty.  In no event shall Lessor be liable to Lessee for any damages
resulting to Lessee from the occurrence of such casualty, or from the repairing
or restoration of the Building and Improvements, or from the termination of this
Lease as provided herein, nor shall Lessee be relieved thereby from any of
Lessee’s obligations hereunder, except to the extent and upon the conditions
expressly set forth in this Paragraph 21.

 

22.Eminent Domain.

 

(a)If the whole or any substantial part of the Property or the Premises is taken
or condemned by any competent public authority for any public use or purpose,
the term of this Lease shall end upon the earlier to occur of the date when the
possession of the part so taken shall be required for such use or purpose or the
vesting of title in such public authority.  Rent



41

--------------------------------------------------------------------------------

 

 

shall be apportioned as of the date of such termination.  Any award arising from
the condemnation of any portion of the Property or the settlement thereof shall
belong to and be paid to Lessor.  However, Lessee may file a separate claim at
Lessee’s sole cost and expense for (i) leasehold improvements installed at
Lessee’s expense or other property owned by Lessee, and (ii) reasonable costs of
moving by Lessee to another location in San Mateo County or surrounding areas
within the San Francisco Bay Area.  In all events, Lessor shall be solely
entitled to any award with respect to the real property, including the bonus
value of the leasehold.

 

(b)If there is a partial taking of the Property by eminent domain which is not a
substantial part of the Property and the Premises remain reasonably suitable for
continued use and occupancy by Lessee for the purposes referred to in Paragraph
9  (Use), Lessor shall complete any necessary repairs in a diligent manner and
this Lease shall remain in full force and effect with a just and proportionate
abatement of the Monthly Base Rent and Additional Rent, based on the extent to
which Lessee’s use of the Premises is completely impaired thereafter.  If after
a partial taking, the Premises are not reasonably suitable for Lessee’s
continued use and occupancy for the uses permitted herein, Lessee may terminate
this Lease effective on the earlier of the date title vests in the public
authority or the date possession is taken.  Subject to the provisions of
Paragraph 22(a), the entire award for such taking shall be the property of
Lessor.

 

23.Remedies.  If (a) Lessee fails to make any payment of Rent or any other sum
due under this Lease within five (5) days after receipt by Lessee of written
notice from Lessor; or (b) Lessee breaches any other term, provision or covenant
of this Lease (except a breach as described in Paragraph 23(c) below) for thirty
(30) days after receipt by Lessee of written notice from Lessor or such shorter
time period specified in this Lease (unless such default is incapable of cure
within thirty (30) days and Lessee commences cure as soon as reasonably
practical within such thirty (30) day period and thereafter diligently
prosecutes the cure to completion within a reasonable time not to exceed sixty
(60) days after commencing the cure); or (c) after the first (1st) anniversary
of the Commencement Date, Lessee breaches the provisions set forth in Paragraph
15(c)(ii),  Paragraph 15(c)(iii),  Paragraph 15(c)(iv),  Paragraph 15(c)(v) or
Paragraph 15(c)(vi) of this Lease, and, following such breach, either (i) fails
to commence to cure such breach within five (5) business days after receipt of
written notice from Lessor and, thereafter, to diligently prosecute the cure to
completion three (3) or more times in a twelve (12) month period, or (ii) fails
more than once in a twelve (12) month period to cure such breach within a
reasonable time after receipt of written notice from Lessor; or (d) Lessee’s
interest herein, or any part thereof, is assigned or transferred, either
voluntarily or by operation of law (except as expressly permitted by other
provisions of this Lease); or (e) Lessee makes a general assignment for the
benefit of its creditors; or (f) if this Lease is rejected (i) by a bankruptcy
trustee for Lessee, (ii) by Lessee as debtor in possession, or (iii) by failure
of Lessee as a bankrupt debtor to act timely in assuming or rejecting this
Lease; then any of such events shall constitute an event of default and breach
of this Lease by Lessee and Lessor may, at its option, elect the remedies
specified in either subparagraph (a) or (b) below.  Any Lessor notice referred
to above must set forth in reasonable detail the nature and extent of the
failure referencing pertinent Lease provisions.  Any such rejection of this
Lease referred to above shall not cause an automatic termination of this
Lease.  Whenever in this Lease reference is made to a default by Lessee, such
reference shall refer to an event of default as defined in this Paragraph 23. 





42

--------------------------------------------------------------------------------

 

 

 

(a)Lessor may repossess the Premises and remove all persons and property
therefrom.  If Lessor repossesses the Premises because of a breach of this
Lease, this Lease shall terminate and Lessor may recover from Lessee:

 

(1)the worth at the time of award of the unpaid Rent which had been earned at
the time of termination including interest thereon at a rate equal to the
discount rate established by the Federal Reserve Bank of San Francisco for
member banks, plus one percent (1%), or the maximum legal rate of interest,
whichever is less, from the time of termination until paid;

 

(2)the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Lessee proves could have been reasonably
avoided, including interest thereon at a rate equal to the Federal discount rate
plus one percent (1%) per annum, or the maximum legal rate of interest,
whichever is less, from the time of termination until paid;

 

(3)the worth at the time of award of the amount by which the unpaid Rent for the
balance of the term after the time of award exceeds the amount of such rental
loss for the same period that Lessee proves could be reasonably avoided
discounted at the discount rate established by the Federal Reserve Bank of San
Francisco for member banks at the time of the award plus one percent (1%); and

 

(4)any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s breach or by Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom.

 

(b)If Lessor does not repossess the Premises, then this Lease shall continue in
effect for so long as Lessor does not terminate Lessee’s right to possession and
Lessor may enforce all of its rights and remedies under this Lease, including
the right to recover the Rent and other sums due from Lessee hereunder.  For the
purposes of this Paragraph 23, the following do not constitute a repossession of
the Premises by Lessor or a termination of the Lease by Lessor:

 

(1)Acts of maintenance or preservation by Lessor or efforts by Lessor to relet
the Premises; or

 

(2)The appointment of a receiver by Lessor to protect Lessor’s interests under
this Lease.

 

(c)Lessor’s failure to perform or observe any of its obligations under this
Lease or to correct a breach of any warranty or representation made in this
Lease within thirty (30) days after receipt of written notice from Lessee
setting forth in reasonable detail the nature and extent of the failure
referencing pertinent Lease provisions or if more than thirty (30) days is
required to cure the breach, Lessor’s failure to begin curing within the thirty
(30) day period and diligently prosecute the cure to completion, shall
constitute a default.  If Lessor commits a



43

--------------------------------------------------------------------------------

 

 

default, Lessee’s sole remedy shall be to institute an action against Lessor for
damages or for equitable or injunctive relief, but Lessee shall not have the
right to punitive damages, consequential damages, rent abatement, offset against
Rent, or to terminate this Lease in the event of any default by Lessor.

 

(d)All covenants and agreements to be performed by Lessee under this Lease shall
be at its sole cost and expense and without abatement of Rent or other sums due
under this Lease, unless otherwise specified in this Lease.  If Lessee shall
fail to pay any sum of money required to be paid by Lessee under this Lease or
shall fail to perform any other act on Lessee’s part to be performed under this
Lease within the time periods described in the first paragraph of Paragraph
23(a), Lessor may, but shall not be obligated so to do and without waiving or
releasing Lessee from any obligations of Lessee, make any such payment or
perform any such other act on Lessee’s part to be made or performed as provided
in this Lease.  All sums paid by Lessor, whether to fulfill Lessee’s unfulfilled
payment obligations, to perform Lessee’s unfulfilled performance obligations, or
to compel Lessee to fulfill or perform its obligations under this Lease, and all
incidental costs, including attorneys’ fees, plus an administrative fee of five
percent (5%) of all amounts so expended by Lessor, shall be deemed additional
rent hereunder and shall be payable to Lessor upon demand.  

 

24.Lessee’s Personal Property.  If any personal property of Lessee remains on
the Premises after (1) Lessor terminates this Lease pursuant to Paragraph 23
above following an event of default by Lessee, or (2) after the expiration of
the Lease Term or after the termination of this Lease pursuant to any other
provisions hereof, Lessor shall give written notice thereof to Lessee pursuant
to applicable law.  Lessor shall thereafter release, store, and dispose of any
such personal property of Lessee in accordance with the provisions of applicable
law.

 

25.Notices.  All notices, demands, consents or approvals (collectively,
“Notices”) which may or are required to be given by either party to the other
under this Lease shall be in writing and shall be deemed to have been fully
given (a) when received or refused, if personally delivered, (b) three (3)
business days after being deposited in the United States mail, postage prepaid,
sent by Certified or Registered Mail, or (d) one (1) business day after being
deposited with a nationally recognized overnight courier service.  Each Notice
shall be addressed to Lessor and Lessee at the following address, or to such
place as either party may from time to time designate in a written notice to the
other party: 

 

Lessor:

 

Menlo Park Portfolio II, LLC

c/o Tarlton Properties, Inc.

1530 O’Brien Drive, Suite C

Menlo Park, California 94025

Attention: John C. Tarlton, President

Telephone: (650) 330-3600

 

Lessee: 

Prior to Commencement Date:





44

--------------------------------------------------------------------------------

 

 

 

Pacific Biosciences of California, Inc.

1380 Willow Rd.

Menlo Park, California 94025

Attention: General Counsel

Telephone: (650) 521-8000

 

After the Commencement Date:

 

Pacific Biosciences of California, Inc.

1315 or 1305 O’Brien Drive, Building #3

Menlo Park, California 94025

Attention: General Counsel

Telephone: (650) 521-8000

 

26.Estoppel Certificate.  Lessee and Lessor shall within ten (10) days following
request by the other party (the “Requesting Party”), execute and deliver to the
Requesting Party an estoppel certificate (1) certifying that this Lease has not
been modified and certifying that this Lease is in full force and effect, or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect; (2) stating the date to
which the Rent and other charges are paid in advance, if at all; (3) stating the
amount of any Security Deposit held by Lessor; (4) acknowledging that there are
not, to the responding party’s then current actual knowledge without inquiry,
any uncured defaults on the part of the Requesting Party hereunder, or if there
are uncured defaults on the part of the Requesting Party, stating the nature of
such uncured defaults; and (5) any other provisions reasonably requested by
either party.

 

27.Signage.  Lessee shall have the use of Lessee’s Pro Rata Share of the
monument sign and lobby sign for Building #3 for Lessee’s signage.  Lessee may
place Lessee’s vinyl lettering signage on the glass near the front door entrance
to the Building and in the interior of the Building, subject to Lessor’s
reasonable requirements and consent and subject to the requirements of the City
of Menlo Park.  All of Lessee’s signage shall comply with the City of Menlo Park
sign ordinances and regulations and shall be subject to Lessor’s approval as to
the specific location, size and design thereof.  The cost of the installation of
Lessee’s signage on the monument, on the glass near the front entrance to the
Building and within the interior of the Building shall be paid by Lessee.  All
signage shall be subject to Lessor’s prior approval and any additional signage
(if any), if approved, shall be installed at Lessee’s expense. 

 

28.Real Estate Brokers.  Lessee’s broker is Cornish and Carey Newmark Knight
Frank (CCNKF) (“Lessee’s Broker”) and Lessor’s broker is Kidder Matthews
(“Lessor’s Broker” and collectively with Lessee’s Broker, the
“Brokers”).  Lessor shall pay a leasing commission to the Brokers pursuant to a
separate agreement.  Each party represents and warrants to the other party that
it has not had any dealings with any real estate broker, finder, or other person
with respect to this Lease other than Lessee’s Broker and Lessor’s Broker and
each party shall hold harmless the other party from all damages, expenses, and
liabilities resulting from any



45

--------------------------------------------------------------------------------

 

 

claims that may be asserted against the other party by any broker, finder, or
other person with whom the other party has or purportedly has dealt, other than
the above named brokers.

 

29.Parking.  Lessee shall have the right to three (3) parking spaces per
thousand rentable square feet of the Premises at no additional cost to Lessee
during the initial term of the Lease, in the parking area for the Building or
nearby parking areas in Menlo Business Park, subject to such rules and
regulations for such parking facilities which may be established or altered by
Lessor at any time from time to time during the Lease Term; provided, however,
that if Lessor builds a parking structure in the Menlo Business Park during the
Lease Term (the “Parking Structure”), Lessor shall grant to Lessee the
non-exclusive use of Two Hundred Ten (210) unreserved on-site vehicular parking
spaces within such structure at no additional base rent to Lessee for the
initial Term of the Lease; provided, however, that the parties agree and
acknowledge that the Lessee’s Pro-Rata Share and Lessee’s Pro-Rata Share with
respect to the Parking Structure shall be adjusted in a fair and reasonable
manner if and when the Parking Structure is built.  Vehicles of Lessee or its
employees shall not park in driveways or occupy parking spaces or other areas
reserved for deliveries, or loading or unloading.  Notwithstanding anything to
the contrary herein, Lessee shall not be required to comply with any new rule or
regulation or be bound by any new covenant, condition, restriction or other
encumbrance on the Property unless the same applies non-discriminatorily to all
occupants of the Property, does not unreasonably interfere with Lessee’s use of
the Premises or Lessee’s parking rights and does not materially increase the
obligations or decrease the rights of Lessee with respect to parking under this
Lease.  The parties further acknowledge and agree that Lessor has filed a
Transportation Demand Management Plan (“TDMP”) with the City of Menlo Park and,
as the same may be amended from time to time, Lessee shall provide to the
coordinator of the TDMP information pertinent to car and van pooling, and Lessee
shall comply with other reasonable TDMP reporting requirements.  Lessee shall be
entitled to the same rights and benefits of such TDMP as all tenants of the
Menlo Business Park subject to the TDMP during the Lease Term.

 

30.Subordination; Attornment.

 

(a)This Lease, without any further instrument, shall at all times be subject and
subordinate to the lien of any and all mortgages and deeds of trust (a “Security
Instrument”) which may now or hereafter be placed on, against or affect Lessor’s
estate in the real property of which the Premises form a part, and to all
advances made or hereafter to be made upon the security thereof, and to all
renewals, modifications, consolidations, replacements and extensions
thereof.  This clause shall be self-operative and no further instrument of
subordination need be required by any owner or holder of any Security Instrument
provided  however, that in consideration of Lessee’s agreement to subordinate
this Lease to any future Security Instrument, such subordination shall be
subject to the receipt by Lessee of a subordination non-disturbance and
attornment agreement in a commercially reasonable form provided by the holder of
such future Security Instrument, which requires the holder of such Security
Instrument to accept this Lease, and not to disturb Lessee’s possession, so long
as an event of Lessee's default has not occurred and be continuing (a “SNDA”),
executed by the holder of such Security Instrument.

 





46

--------------------------------------------------------------------------------

 

 

(b)In confirmation of such subordination, Lessee covenants and agrees to execute
and deliver within ten (10) days of Lessor’s request any certificate or other
instrument which Lessor may reasonably deem proper to evidence such
subordination in commercially reasonable form (which document recognizes
Lessee’s rights under this Lease), without expense to Lessee; provided, however,
that if any person or persons purchasing or otherwise acquiring the real
property of which the Premises form a part by any sale, sales and/or other
proceedings under such mortgages and/or deeds of trust, shall elect to continue
this Lease in full force and effect in the same manner and with like effect as
if such person or persons had been named as Lessor herein, then this Lease shall
continue in full force and effect as aforesaid, and Lessee hereby attorns and
agrees to attorn to such person or persons in writing upon request.

 

(c)If Lessee is notified in writing of Lessor’s default under any deed of trust
affecting the Premises and if Lessee is instructed in writing by the party
giving notice to make Lessee’s rental payments to such beneficiary, Lessee shall
comply with such request without liability to Lessor (and with full credit of
any amounts paid to such party by Lessee to the corresponding amounts owed to
Lessor) until Lessee receives written confirmation that such default has been
cured by Lessor and that the deed of trust has been reinstated.

 

31.No Termination Right.  Except as expressly provided herein, Lessee shall not
have the right to terminate this Lease as a result of any default by Lessor, and
Lessee’s remedies in the event of a default by Lessor shall be limited to the
remedy set forth in Paragraph 23(c).  Lessee expressly waives the defense of
constructive eviction.

 

32.Lessor’s Entry.  Except in the case of an emergency and except for permitted
entry during Lessee’s normal working hours for scheduled maintenance, both of
which may occur without prior notice to Lessee, Lessor and Lessor’s agents shall
provide Lessee with at least twenty-four (24) hours’ notice prior to entry of
the Premises.  Lessor may enter the Premises for any reasonable purpose related
to Lessor’s ownership of the Property.  Such entry by Lessor and Lessor’s agents
shall not impair Lessee’s operations more than reasonably necessary and shall
comply with Lessee’s reasonable security measures, if any.  Lessor and Lessor’s
agents shall at all times be accompanied by Lessee during any such entry except
in case of emergency and except for janitorial work (if provided by
Lessor).  Lessor may enter the Premises at any time without prior notice to
Lessee if the Premises are vacant, if Lessee is no longer conducting its
ordinary business at the Premises, or if Lessee has made a general assignment
for the benefit of creditors.

 

33.Attorneys’ Fees.  If any action at law or in equity shall be brought to
recover any Rent under this Lease, or for or on account of any breach of or to
enforce or interpret any of the provisions of this Lease or for recovery of the
possession of the Premises, the prevailing party shall be entitled to recover
from the other party costs of suit and reasonable attorneys’ fees, the amount of
which shall be fixed by the court and shall be made a part of any judgment
rendered.

 

34.Quiet Enjoyment.  Upon payment by Lessee of the Rent for the Premises and the
observance and performance of all of the covenants, conditions, and provisions
on Lessee’s part to be observed and performed under this Lease within applicable
notice and cure periods, Lessee



47

--------------------------------------------------------------------------------

 

 

shall have quiet enjoyment and possession of the Premises for the entire term
hereof subject to all of the provisions of this Lease.

 

35.Financial Information.  Lessee represents and warrants to Lessor that all
financial and other information that it has provided to Lessor prior to the date
of this Lease is true, correct and complete. 

 

36.SDN List.  Lessee represents and warrants to Lessor that Lessee is not, and
the entities that own or control Lessee, or that may be owned or controlled by
Lessee (in all cases, other than through the ownership of publicly traded,
direct or indirect ownership interests) (each a “Subject Lessee Party”) are not,
(i) in violation of any Applicable Laws relating to terrorism or money
laundering, or (ii) among the individuals or entities identified on any list
compiled pursuant to Executive Order 13224 or published by the Office of Foreign
Assets Control, U.S. Department of the Treasury (“OFAC”) for the purpose of
identifying suspected terrorists or on the most current list published by the
OFAC at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list which
identifies an “Specially Designated National” or “blocked person”  (either of
which are referred to herein as a “SDN”).  If at any time during the Lease Term
Lessor discovers that Lessee has breached the foregoing representations and
warranties, or Lessor reasonably believes that Lessee or any Subject Lessee
Party is in violation of any Applicable Laws relating to terrorism or money
laundering or that Lessee or any Subject Lessee Party is identified as an SDN,
Lessee shall be deemed in default under this Lease following three (3) days
written notice from Lessor to Lessee unless, within such three day period,
Lessee delivers written evidence, reasonably acceptable to Lessor, that Lessee
is not in violation of such Applicable Laws or that Lessee (or the Subject
Lessee Party, as applicable) is not a person or entity identified as an
SDN.  Except as otherwise expressly provided in the foregoing sentence, and
without further notice, any default by Lessee under this Paragraph 35 shall be
deemed an incurable default by Lessee and, in addition to any other rights and
remedies that Lessor may have upon such default, Lessor shall also have the
right to immediately terminate this Lease upon written notice to Lessee and
recover possession of the Premises.

 

37.General Provisions.

 

(a)Nothing contained in this Lease shall be deemed or construed by the parties
hereto or by any third person to create the relationship of principal and agent
or of partnership or of joint venture of any association between Lessor and
Lessee, and neither the method of computation of Rent nor any other provisions
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship between Lessor and Lessee other than the relationship of
landlord and tenant.

 

(b)Each and all of the provisions of this Lease shall be binding upon and inure
to the benefit of the parties hereto, and except as otherwise specifically
provided elsewhere in this Lease, their respective heirs, executors,
administrators, successors, and assigns, subject at all times, nevertheless, to
all agreements and restrictions contained elsewhere in this Lease with respect
to the assignment, transfer, encumbering, or subletting of all or any part of
Lessee’s interest in this Lease.





48

--------------------------------------------------------------------------------

 

 

 

(c)The captions of the paragraphs of this Lease are for convenience only and
shall not be considered or referred to in resolving questions of interpretation
or construction.

 

(d)This Lease is and shall be considered to be the only agreement between the
parties hereto and their representatives and agents.  All negotiations and oral
agreements acceptable to both parties have been merged into and are included
herein.  There are no other representations or warranties between the parties
and all reliance with respect to representations is solely upon the
representations and agreements contained in this instrument.

 

(e)The laws of the State of California shall govern the validity, performance,
and enforcement of this Lease.  Notwithstanding which of the parties may be
deemed to have prepared this Lease, this Lease shall not be interpreted either
for or against Lessor or Lessee, but this Lease shall be interpreted in
accordance with the general tenor of the language in an effort to reach an
equitable result.

 

(f)Time is of the essence with respect to the performance of each of the
covenants and agreements contained in this Lease.

 

(g)Recourse by Lessee for breach of this Lease by Lessor shall be expressly
limited to the amount of Lessor’s interest in the Property and the rents,
issues, insurance, condemnation, and sales proceeds actually received by Lessor,
and profits therefrom, and in the event of any such breach or default by Lessor,
Lessee hereby waives the right to proceed against any other assets of Lessor or
against any other assets of any manager or member of Lessor.

 

(h)Any provision or provisions of this Lease which shall be found to be invalid,
void or illegal by a court of competent jurisdiction, shall in no way affect,
impair, or invalidate any other provisions hereof, and the remaining provisions
hereof shall nevertheless remain in full force and effect.

 

(i)This Lease may be modified in writing only, signed by the parties in interest
at the time of such modification.

 

(j)Each party represents to the other that the person signing this Lease on its
behalf is properly authorized to do so.

 

(k)No binding agreement between the parties with respect to the Premises shall
arise or become effective until this Lease has been duly executed by both Lessee
and Lessor and a fully executed copy of this Lease has been delivered to both
Lessee and Lessor.

 

(l)Lessor and Lessee each acknowledge that the content of this Lease and any
related documents are confidential information.  Lessor and Lessee shall keep
such confidential information strictly confidential and, except to the extent
required by applicable law, including, but not limited to any securities laws or
regulations or court order, shall not disclose such confidential information to
any person or entity other than to such party’s financial, legal, or accounting
advisors, or such party’s employees, officers, directors, shareholders, lender,
space



49

--------------------------------------------------------------------------------

 

 

planning consultants, architects and contractors, and prospective assignees or
subtenants of Lessee or any prospective buyer of the Property, or in any dispute
proceeding between the parties relating to this Lease.  Notwithstanding the
foregoing, Lessor and Lessee shall not be obligated to keep confidential: (i)
information that is or becomes available to the public other than as a result of
Lessor’s or Lessee’s disclosure in violation of this Lease; (ii) information
that is or becomes available on a non-confidential basis to Lessor or Lessee
from a source other than Lessor or Lessee, as applicable; (iii) information that
was known to Lessor or Lessee on a non-confidential basis prior to the
disclosure of such information to Lessor or Lessee, as applicable, under
protection of this Lease; or (iv) information released from confidential
treatment by written consent of Lessor or Lessee, as applicable.  Neither Lessor
or Lessee shall send out any press releases about the execution and delivery of
this Lease without the other party’s prior written consent, which consent shall
not be unreasonably withheld.  A violation of this subparagraph (l) shall not
permit either party to terminate this Lease. 

 

(m)Except as provided in Paragraph 23(c), the rights and remedies that either
party may have under this Lease or at law or in equity, upon any breach, are
distinct, separate and cumulative and shall not be deemed inconsistent with each
other, and no one of them shall be deemed to be exclusive of any other.

 

(n)Lessee waives any claim for consequential damages which Lessee may have
against Lessor for breach of or failure to perform or observe the requirements
and obligations created by this Lease.

 

(o)Lessor and Lessee each agree to and they hereby do, to the maximum extent
permitted by law, waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other on any matters
whatsoever arising out of or in any way connected with this Lease, the
relationship of Lessor and Lessee, Lessee’s use or occupancy of the Premises
and/or any claim of injury or damage, and any statutory remedy.

 

(p)This Lease shall not be recorded.

 

(q)Lessee hereby waives any and all rights under and benefits of California
Civil Code Section 1938 and acknowledges that neither the Building nor the
Premises has undergone inspection by a Certified Access Specialist (CASp). 

 

(r)In the event that the Lessee is permitted and elects to contract directly for
the provision of electricity, gas and/or water services to the Premises with the
third-party provider thereof (all in Lessor's reasonable discretion), Lessee
shall within ten (10) business days following its receipt of written request
from Lessor, provide Lessor with a copy of each requested invoice from the
applicable utility provider.  Lessee acknowledges that pursuant to California
Public Resources Code Section 25402.10 and the regulations adopted pursuant
thereto (collectively the "Energy Disclosure Requirements"), Lessor may be
required to disclose information concerning Lessee’s energy usage at the
Building to certain third parties, including, without limitation, prospective
purchasers, lenders and tenants of the Building (the "Lessee Energy Use
Disclosure").  Lessee hereby (A) consents to all such Lessee Energy Use
Disclosures, and (B) acknowledges that Lessor shall not be required to notify
Lessee of any



50

--------------------------------------------------------------------------------

 

 

Lessee Energy Use Disclosure.  Further, Lessee hereby releases Lessor from any
and all losses, costs, damages, expenses and liabilities relating to, arising
out of and/or resulting from any Lessee Energy Use Disclosure.  The terms of
this Paragraph 37(r) of the Lease shall survive the expiration or earlier
termination of this Lease



 

(s)Whenever this Lease requires an approval, consent, determination, selection
or judgment by either Lessor or Lessee, unless another standard is expressly set
forth, such approval, consent, determination, selection or judgment and any
conditions imposed thereby shall be reasonable and shall not be unreasonably
withheld or delayed and, in exercising any right or remedy hereunder, each party
shall at all times act reasonably and in good faith.

 

 

 

 

 

 

[SIGNATURES ON FOLLOWING PAGES]

 

51

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Lessor and Lessee have duly executed this Lease as of
the date first set forth herein.

 

 “Lessor”

MENLO PARK PORTFOLIO II, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

PREHC MENLO PARK PORTFOLIO II MEMBER, LLC,

 

 

a Delaware limited liability company

 

 

Its:  Co-Managing Member

 

 

 

 

 

By:

PRINCIPAL REAL ESTATE INVESTORS, LLC,

 

 

a Delaware limited liability company, authorized signatory

 

 

 

 

 

 

By:

/s/ Michael S. Bensen

 

 

Name:

Michael S. Bensen

 

 

Title:

Assistant Managing Director Asset Management

 

 

 

 

 

 

 

By:

/s/ Troy A. Koerselman

 

 

Name:

Troy A. Koerselman

 

 

Title:

Assistant Managing Director Asset Management

 

 

 

 

 

 

 

By:

TPI INVESTORS 11, LLC,

 

 

A California limited liability company

 

 

 

 

 

By:

TARLTON PROPERTIES, INC., a California corporation

 

Its:

Managing Member

 

 

 

 

 

 

By:

/s/ John Tarlton

 

 

Name:

John Tarlton

 

 

Title:

CEO

 

 

 

 

[SIGNATURE OF LESSEE ON FOLLOWING PAGE]

 

 

 

 

 

WEST\258445808.17

S-1

 

 

--------------------------------------------------------------------------------

 

 

“Lessee”

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.,

a Delaware corporation

 

 

 

 

 

By:

/s/ Ben Gong

 

Printed Name:

Ben Gong

 

Its:

VP of Finance

 

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Its:

 

 

 

 

 

 

Pacific Biosciences

Legal Department

 

 

 

Approved:

7/21/2015

 

 

 

 

 

 

 

WEST\258445808.17

S-2

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

THE LAND

 

 

 

 

Real property in the City of Menlo Park, County of San Mateo, State of
California, described as follows:

 

PARCEL A, AS SHOWN ON PARCEL MAP FOR THE PURPOSE OF ELIMINATING THE LINE BETWEEN
LOTS 3 AND 4 OF MENLO BUSINESS PARK, ETC., FILED FEBRUARY 27, 1987, IN BOOK 58
OF PARCEL MAPS, PAGE 74, SAN MATEO COUNTY RECORDS.

 

APN: 055-472-030

JPN: 111-050-000-03T, 111-040-000-04T

 

 

Exhibit “A”

WEST\258445808.17

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

MENLO BUSINESS PARK MASTER PLAN

 

(See Attached)

 

 

 

 

 

 

EXHIBIT “B”

 

--------------------------------------------------------------------------------

 

 

 

Picture 9 [pacb-20150630ex1026040deg001.jpg]

 

 

 

 

EXHIBIT “B”

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

 

Floor Plan of Premises in Building #3

(See Attached)





EXHIBIT “C”

 

--------------------------------------------------------------------------------

 

 



Picture 1 [pacb-20150630ex1026040deg002.jpg]

 

 

 

EXHIBIT “C”

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

 

Commencement Memorandum

 

 

 

 

 

 

To:

 

 

Date:

__________ 2014

 

Re:Lease dated July ___, 2016 between MENLO PARK PORTFOLIO II, LLC, hereafter
referred to as Lessor, and PACIFIC BIOSCIENCES OF CALIFORNIA, INC., a Delaware
corporation, Lessee, concerning the Premises consisting of approximately One
Hundred Eighty Thousand (180,000) rentable square feet in the building commonly
known as 1305 O’Brien Drive, Menlo Park, California.

Gentlemen:

In accordance with the subject Lease, we hereby confirm the following:

1.That the Premises have been unconditionally accepted by Lessee, except as
noted on the attached.

2.That Lessee has possession of the Premises and acknowledges that pursuant to
the Lease, the initial term of the Lease commenced on__________, 2016 (the
“Commencement Date”), and shall expire on __________________, 201_.

3.That in accordance with the provisions of the Lease, Monthly Base Rent and
Additional Rent commenced to accrue on__________, 2016.

4.Thereafter, Rent is due and payable in advance on the first day of each month
during the term of the Lease.  Rent checks should be made payable to Lessor, c/o
Tarlton Properties, Inc., 1530 O’Brien Drive, Suite C Menlo Park, California
94025.

AGREED AND ACCEPTED

 

 

LESSEE:

LESSOR:

 

 

 

 

 

 

EXHIBIT “D”

WEST\258445808.17

--------------------------------------------------------------------------------

 

 

EXHIBIT “E”

Lessee’s Hazardous Materials

(See Attached)





EXHIBIT “E”

WEST\258445808.17

--------------------------------------------------------------------------------

 

 



Picture 10 [pacb-20150630ex1026040deg003.jpg]





EXHIBIT “E”

WEST\258445808.17

--------------------------------------------------------------------------------

 

 



Picture 11 [pacb-20150630ex1026040deg004.jpg]

 





EXHIBIT “E”

WEST\258445808.17

--------------------------------------------------------------------------------

 

 



Picture 12 [pacb-20150630ex1026040deg005.jpg]

 

 

EXHIBIT “E”

WEST\258445808.17

--------------------------------------------------------------------------------

 

 

EXHIBIT “F”

 

Work Letter

 

(See Attached)

 

 





EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 



EXHIBIT “F”

WORK LETTER

 

1.General.

 

(a)The purpose of this Work Letter is to set forth (i) what work is to be
performed by Lessor as part of the Warm Shell Work as described in Schedule
“F-1” attached to this Work Letter, and the preliminary budget for the Warm
Shell Work as set forth in Schedule “F-2” and (ii) certain information regarding
the Market Ready Improvements and Tenant Improvements, including the space plans
for the Market Ready Improvements and the Tenant Improvements in Schedule “F-3”
attached to this Work Letter, and the preliminary combined budget and list of
inclusions and exclusions for the Market Ready Improvements and Tenant
Improvements in Schedule “F-4” attached to this Work Letter.  Furthermore, this
Work Letter (y) sets forth the mechanics for completion of the construction of
the Warm Shell, Market Ready Improvements, and Tenant Improvements and (z)
establishes a time schedule for Substantial Completion (as defined below in
Paragraph 2(c)) of construction of the same (a preliminary construction schedule
is attached hereto as Schedule “F-5”).  The Warm Shell Work, Market Ready
Improvements and Tenant Improvements are hereinafter collectively referred to as
the “Work”.

 

(b)Except as defined in this Work Letter to the contrary, all terms utilized in
this Work Letter shall have the same meaning ascribed to them in the
Lease.  When work, services, consents or approvals are to be provided by or on
behalf of Lessor or Lessee, the term “Lessor” and “Lessee” shall include such
parties’ employees and authorized agents.

 

(c)The provisions of the Lease, except where clearly inconsistent or
inapplicable to this Work Letter, are incorporated into this Work Letter;
provided, however, that the provisions of this Work Letter shall govern the Work
rather than the provisions of Paragraph 15(d) of the Lease.

 

(d)The Market Ready Improvements and the Tenant Improvements shall be
constructed pursuant to this Work Letter by (or on behalf of) Lessee, with the
cost thereof to be shared by Lessor and Lessee as described in Paragraph 14 of
the Lease.

 

(e)The Warm Shell Work shall be constructed pursuant to this Work Letter by (or
on behalf of) Lessor, at Lessor’s sole cost and expense.

 

2.Design Period, Construction Period and Delivery. 

 

(a)Delivery.  Lessee shall be permitted Early Entry into the Premises prior to
the Commencement Date in accordance with the terms and conditions set forth in
Paragraph 2(f) of the Lease.

 

(b)Delay of Delivery. 

 





EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

(i)The parties shall attempt in good faith to resolve any dispute arising out of
or relating to approval of the Tenant Improvement Documents (as defined in
Paragraph 3(b) below) in accordance with the terms set forth in this Work
Letter.  If Lessee has not approved such documents by 5:00 pm Pacific Standard
Time on the applicable date set forth in Paragraph 3(c) below, then within two
(2) business days following such failure, both Lessor and Lessee shall provide
the other with written notice (each such notice, a “Design Dispute Notice”) that
shall include with reasonable particularity (1) a statement of each party’s
position and a summary of arguments supporting that position and (2) the name
and title of the executive who will represent that party and of any other person
who will accompany the executive. 

 

Within two (2) business days after the date required for delivery of the Design
Dispute Notices, the designated executives of both parties shall meet at a
mutually acceptable time and place.  Unless otherwise agreed in writing by the
negotiating parties, the above-described negotiation shall end at the close of
the first meeting of executives described above (the “First Meeting”).  Such
closure shall not preclude continuing or later negotiations, if desired.

 

If the parties fail to resolve the dispute at this First Meeting, the parties
shall initiate binding arbitration proceedings with an arbitrator experienced in
resolving disputes related to the design of commercial properties (the “Design
Arbitrator”), to be mutually agreed upon and retained by the parties in writing
upon execution of this Lease or within twenty-one (21) days thereafter.  If the
parties fail to agree upon a Design Arbitrator within such twenty-one day
period, either party may apply to the American Arbitration Association to
appoint an Arbitrator, and the parties shall split all associated administrative
fees from the American Arbitration Association and hereby consent to the
jurisdiction of the American Arbitration Association for such purposes.  The
Design Arbitrator shall only have the authority to choose between the positions
(including the amount of Tenant Delay and Lessor Delay) set forth in the Design
Dispute Notices, as well as to determine the amount of Tenant Delay and Lessor
Delay, which shall be equal to the number of days that elapse from the
applicable Final Approval Date set forth in Paragraph 3(c) to the date that the
dispute regarding the Tenant Improvement Documents is resolved by the Design
Arbitrator.  If the Design Arbitrator selects the Lessee’s position, the delay
shall be a Lessor Delay.  If the Design Arbitrator selects the Lessor’s
position, the delay shall be a Tenant Delay.  The Design Arbitrator shall render
a decision within ten (10) business days following the conclusion of the First
Meeting.

 

The parties agree to enter into a separate Agreement with the Design Arbitrator,
which shall include the following provisions:  the parties shall agree (i) to
split equally all fees of the Design Arbitrator in connection with the Design
Arbitrator’s services, and payment of such fees to the arbitrator shall be
enforceable by any court of competent jurisdiction; (ii) to the extent allowable
under applicable law, to defend and indemnify (subject to Section 14 below), the
Design Arbitrator from claims, damages or causes of action (including reasonable
attorneys’ fees) arising out of the parties’ acts or omissions under this Lease
or the acts or omissions of any contractor or design professional providing
services or labor or materials in connection with the Work.

   

(ii)With respect to delays other than the delays described in subparagraph (i)
above, no Lessor Delay or Tenant Delay shall be deemed to have occurred



EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

hereunder or in the Lease unless and until the party claiming such a delay has
provided written notice to the other party specifying the action or inaction
that such notifying party contends constitutes a Lessor Delay or Tenant Delay,
as applicable as soon as possible, but not later than three (3) business days
after the occurrence of such delay. The Lessor Delay or Tenant Delay, as set
forth in such notice, shall be deemed to have occurred commencing as of the date
that the event triggering the delay occurred and continuing for the number of
days the performance in question was in fact delayed as a direct result of such
action or inaction, provided that the party claiming such delay exercises
commercially reasonable efforts to mitigate, if reasonably possible, the
delaying effect of the complained of action or inaction.

 

(c)Certain Definitions. 

 

(i)Force Majeure Delay.  The term “Force Majeure Delay” as used in the Lease or
this Work Letter shall mean any delay in the performance of any act or thing
required hereunder which is attributable to strikes, lock-outs, weather
conditions, casualties, acts of God, labor troubles, inability by the exercise
of reasonable diligence to procure materials, inability by the exercise of
reasonable diligence to obtain supplies, parts, employees or necessary services,
failure of power, governmental laws, orders or regulations, actions of
governmental authorities, riots, insurrection, war or other causes beyond the
reasonable control of such party, or for any cause due to any act or neglect of
the other party hereto or its respective servants, agents, employees, licensees,
or any person claiming by, through or under them.

 

(ii)Lessor Delay.  The term “Lessor Delay” as used in the Lease or this Work
Letter shall mean any delay in the Substantial Completion of the Work (as
defined in Paragraph 2(c) below) in accordance with the timelines provided in
the Construction Schedule attached hereto as Schedule “F-5”, as the same may be
adjusted by Change Order, to the extent due to (i) Lessor’s failure to deliver
the Tenant Improvement Documents by the dates set forth in Section 3(c) below
and (ii) any Lessor Delay specified in this Work Letter or in the Lease,
including, without limitation, any Lessor Delay agreed upon in writing following
the First Meeting (defined above) or determined by the Design Arbitrator as set
forth above. 

 

(iii)Tenant Delay.   The term “Tenant Delay” as used in the Lease or this Work
Letter shall mean any delay in the Substantial Completion of the Work (as
defined in Paragraph 2(c) below) in accordance with the timelines provided in
the Construction Schedule attached hereto as Schedule “F-5”, as the same may be
adjusted by Change Order, to the extent due to (a) any material interference by
Lessee with the work of the General Contractor or its subcontractors during
Lessee’s Early Entry; (b) a written Change Order (as defined below) requested by
Lessee, but only to the extent of the Tenant Delay specified in such Change
Order; (c) any Tenant Delay specified in this Work Letter or in the Lease,
including, without limitation, any Tenant Delay agreed upon in writing following
the First Meeting (defined above) or determined by the Design Arbitrator as set
forth above; (d) the inclusion of any so-called “long lead” materials in the
improvements (such as fabrics, paneling, carpeting or other items that are not
readily available within industry standard lead times [e.g., custom made items
that require time to procure beyond that customarily required for standard
items, or items that are currently out of stock and will require extra time to
back order] and for which suitable substitutes exist); provided, however, that
if any such “long lead” item is not specified in the Schedules attached to



EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

this Work Letter, its inclusion shall not constitute a Tenant Delay unless
Lessor has notified Lessee that such item is a “long lead” item and has given
Lessee a reasonable period of time to approve the inclusion of the item prior to
the time at which it would delay Substantial Completion of the Work; (e)
Lessee’s failure to provide, within a reasonable period of time, information
requested by Lessor that is reasonably necessary for the Substantial Completion
of the Work; and (f) Lessee’s failure to make any payment required under this
Work Letter within the period specified therefor (it being acknowledged that if
Lessee fails to make or otherwise delays making such payments, Lessor may stop
work rather than incur costs which Lessee is obligated to fund but has not yet
funded and any delay from such a work stoppage will be a Tenant Delay).  Lessee
shall be liable for, and shall pay all costs and expenses incurred by Lessor to
the extent caused by a Tenant Delay. 

 

(iv)Substantial Completion or Substantially Completed.  Lessor’s Work shall be
“Substantially Completed” and Lessor shall have attained “Substantial
Completion” of the Work when all of the Work is completed in accordance with the
approved Documents and all requirements of Applicable Laws other than (i)
non-material punch-list items, and (ii) Lessor has obtained a Temporary
Certificate of Occupancy (“TCO”) for the Premises or such other documentation
from the City specifying that the Premises can be legally
occupied.  Notwithstanding the foregoing, Lessor shall promptly and diligently
pursue the completion of all such non-material punch-list items within the
Premises within a reasonable period of time.

 

3.Preparation of Plans and Construction Schedule and Procedures.  Delivery of
all plans and drawings referred to in this Section 3 shall be electronic, unless
otherwise agreed by Lessor and Lessee.  Lessor and Lessee shall arrange for the
construction of the Work in accordance with the following schedule:

 

(a)Selection of Architect and Engineer.  Subject to Lessee’s approval, not to be
unreasonably withheld, conditioned or delayed, Lessor shall select an
architect  (“Designer”) and an engineer (“Engineer”) familiar with all rules,
regulations, instructions and procedures promulgated by Lessor with respect to
design and/or construction in the Building (collectively, the “Building
Requirements”) and with all Applicable Laws.  Lessee’s failure to approve the
selection of the Engineer or the Designer within three (3) business days of
Lessor’s delivery of written notice of such selection to Lessee shall be deemed
Tenant Delay.  Thereafter, Lessor shall engage and manage the Designer and
Engineer.

 

If, following the engagement of the Designer or the Engineer, Lessor
unilaterally decides to terminate either the Designer or the Engineer, any delay
in the Substantial Completion of the Work caused by or attributable to such
termination shall be deemed Lessor Delay.  If, following the engagement of the
Designer or the Engineer, Lessee unilaterally decides to direct Lessor to
terminate either the Designer or the Engineer, any delay in the Substantial
Completion of the Work caused by or attributable to such termination shall be
deemed Tenant Delay.  If Lessor and Lessee mutually decide to terminate the
Designer or the Engineer, the parties shall execute a Change Order to revise the
construction schedule to account for any delay in the Substantial Completion of
the Work, and there shall be no Tenant Delay or Lessor Delay associated with
such mutual termination.

 





EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

(b)Building Plans.  Lessor shall cause the Designer to electronically submit to
the Lessee the Schematic Design Documents, the Design Development Documents, and
the Construction Documents for the Market Ready Improvements and the Tenant
Improvements  (collectively, the “Tenant Improvement Documents”) by the dates
set forth in Section 3(c) below.  Lessor shall also cause Designer to
electronically submit to Lessee the Schematic Design Documents, the Design
Development Documents, and the Construction Documents for the Warm Shell Work
when the same are available.  Lessee shall have the right to review and approve
the Tenant Improvement Documents; provided, however, that so long as the Tenant
Improvement Documents are consistent with Schedule “F-3” and Schedule “F-4”
attached to this Work Letter, Lessee’s approval shall not be unreasonably
withheld, conditioned, or delayed and such approval shall otherwise be given
within the time frames in this Section 3.  Prior to the approval dates set forth
in Section 3(c) below, if Lessee requests that Lessor make any changes to the
Tenant Improvement Documents, Lessee and Lessor shall work together in good
faith to promptly agree upon any changes to the Tenant Improvement Documents
necessary to cause the Tenant Improvement Documents to be consistent with
Schedule “F-3” and Schedule “F-4” attached to this Work Letter, and any
previously approved Tenant Improvement Documents.

 

(c)Final Approval of Documents.  Provided that Lessor shall deliver to Lessee
the Tenant Improvement Documents at least five (5) days in advance of the dates
set forth below, Lessee shall approve the Tenant Improvement Documents by the
dates set forth below (“Final Approval Dates”).  Lessee’s failure to approve the
Tenant Improvement Documents by the applicable Final Approval Date shall be
eligible for Tenant Delay as set forth in Section 2(b)(i) above and Lessor’s
failure to submit the Tenant Improvement Documents at least five (5) days in
advance of the Final Approval Dates shall be eligible for Lessor Delay as set
forth in Section 2(b)(i) above.

 

 

 

Tenant Improvement Document:

Final Approval Date:

Schematic Design Documents

July 20, 2015

Design Development Documents

August 19, 2015

Construction Documents

October 8, 2015

 

4.General Contractor and Review of Plans.

 

(a)Selection of General Contractor.  Lessor intends to use ACT as a general
contractor to construct the Work (the “General Contractor”), which was selected
through a competitive bidding process.  As soon as reasonably practicable,
General Contractor shall cause to be prepared, and delivered to Lessor and
Lessee, a cost estimate for the Work, separately identifying costs of (1) the
Warm Shell Work, and (2) the Market Ready Improvements and the Tenant
Improvements, collectively.  Lessor and Lessee shall cooperate to achieve
efficiencies in the cost of the Work and to value-engineer the cost of the Work
and shall confer and negotiate in good faith to reach agreement on a Final
Budget for the Work (such approved budget, the “Final Budget”).  Lessor shall
enter into a construction contract with the General Contractor (the
“Construction Contract”) in the amount of the Final Budget.  Lessor shall
provide Lessee with a copy of the proposed Construction Contract prior to
execution for Lessee’s approval and shall provide Lessee with a copy of the
approved Construction Contract following execution thereof with General
Contractor.  Lessee’s approval of the Construction Contract shall not be



EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

unreasonably withheld, conditioned, or delayed.  If Lessee objects to any
term(s) of the proposed Construction Contract, Lessee shall promptly work with
Lessor to resolve such concerns so as not to delay Substantial Completion of the
Work.  Lessee’s failure to timely approve the Construction Contract shall be a
Tenant Delay.

 

Notwithstanding the foregoing, Lessee shall have the right to direct Lessor in
writing to terminate the General Contractor’s work on the Market Ready
Improvements and the Tenant Improvements and to select an alternate contractor
to complete Market Ready Improvements and the Tenant Improvements, but shall
have no right to direct Lessor to terminate the General Contractor’s performance
of the Warm Shell Work.  Any delay in Substantial Completion of the Work caused
by Lessee’s exercise of this termination right, including without limitation
delay caused by selection of an alternate contractor and/or delay caused by
having two general contractors completing different portions of the Work, shall
be deemed to be a Tenant Delay.  In the event that Lessee elects to terminate
the General Contractor, Lessee further agrees that it will reimburse or
compensate Lessor for any liability, cost, expense, loss or damage (including
attorneys’ fees) which Lessor may suffer or incur by reason of Lessee’s election
to terminate the General Contractor, including without limitation Lessor’s
defense of a breach of contract action by the General Contractor for wrongful
termination.  Lessee further agrees that Lessee shall be solely responsible to
reimburse Lessor for any increases in the costs to complete the Work due to
Lessee’s election to terminate the General Contractor.

 

(b)Lessor’s Review Responsibilities.  Lessee agrees and understands that the
review of all of the plans pursuant to this Work Letter by Lessor is solely to
protect the interests of Lessor in the Building and the Premises, and Lessor
shall not be the guarantor of, nor responsible for, the correctness or accuracy
of any such plans or compliance of such plans with Applicable Laws. 

 

(c)Permits and Approvals.  Lessee and Lessor shall cooperate in efforts to
obtain all permits and approvals that may be required to construct the Work, and
for Lessee to occupy the Premises (including all Critical Permits as defined in
the Lease, which shall be obtained by Lessor).

 

5.Tenant Improvements.  The term “Tenant Improvements” shall include, to the
extent specified in the Tenant Improvement Documents, all signage, freestanding
workstations, built-in related cabinets, reception desks, all telecommunication
equipment and related wiring, and all carpets and floor coverings, but Tenant
Improvements shall not include any personal property or trade fixtures of
Lessee.

 

6.Construction of the Work.  Promptly after Lessor and Lessee have approved the
Tenant Improvement Documents and the Final Budget, the General Contractor shall
(i) provide Lessor and Lessee with a construction schedule, which shall
incorporate and include any of Lessee’s subcontractors (including without
limitation, furniture vendors, subcontractors for IT, cabling, AV and
security),  and (ii) commence construction of the Work.  The Work shall be
performed in a diligent, good and workman like manner using new materials.  The
Work shall comply in all respects with the following: (a) the City of Menlo Park
Building Code and other state, federal, city or quasi-governmental laws, codes,
ordinances and regulations, as each may



EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

apply according to the rulings of the controlling public official, agent or
other person; (b) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (c) building material manufacturer’s specifications.  Lessee hereby
acknowledges that the Lessor may be required to cause union only labor to be
utilized on some portions of the Work, including, without limitation,
mechanical, electrical and plumbing.  At the conclusion of construction, the
General Contractor and Designer shall notify Lessor and Lessee of the
Substantial Completion of the Work.  At the conclusion of construction, the
General Contractor shall also deliver to Lessor (who shall deliver copies of the
same to Lessee) (i) “As-Built” plans of the Work in hard copy together with a
digital copy (in such commercially reasonable format as shall be designated by
Lessor), and (ii) lien waivers/releases from the General Contractor and all of
its sub-contractors reflecting that the cost of the Work has been paid in full.

 

7.Weekly Job Meetings.  General Contractor shall conduct weekly job meetings on
site.  Lessor shall have the right, but not an obligation, to attend any job
meeting.  During each such job meeting the General Contractor shall among other
things provide a report as to the construction and progress against the Tenant
Improvement construction schedule.

 

8.Change Orders.  In the event that Lessee desires to make any changes to the
approved Tenant Improvement Documents, Lessee shall seek Lessor’s prior written
approval of any such changes before they are made and such changes, as well as
any Tenant Delay resulting therefrom, must be identified in an approved written
“Change Order” prior to proceeding with such changes. 

 

Changes to the dates set forth in the construction schedule attached to this
Work Letter as Schedule “F-5” shall also be done via a written Change Order
approved by Lessor.

 

9.Lessee Work.  All improvements or alterations constructed in the Premises by
Lessee or Lessee’s contractors prior to the Commencement Date shall be subject
to the following requirements:



(a)  Any such entry into the Premises by Lessee or Lessee’s contractors shall be
subject to the prior written consent of the Lessor, which consent may be
withheld by Lessor in Lessor’s sole discretion; provided, however, that Early
Entry for the purposes set forth in Section 2(f) of the Lease shall be governed
by that Section. 

 

(b)  Such work shall not proceed until Lessor has approved in writing (1) the
amount and coverage of public liability and property insurance, with Lessor, its
property manager and mortgagor named as additional insureds, carried by Lessee’s
contractor and (2) a schedule for the work.

 

(c)  All work shall be done in conformity with a valid permit when required, a
copy of which shall be furnished to Lessor before such work is commenced.  In
any case, all such work shall be performed in accordance with all Applicable
Laws. 

 





EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

10.Staging Area/Coordination of Efforts.  Lessee shall cause its contractors and
their subcontractors to schedule all deliveries to the Building with Lessor’s
designated project representative at such times as shall be reasonably directed
by such designated representative.  Lessee shall direct that its contractors and
materialmen use only those areas outside of the Premises for staging and
material assembly that are designated from time to time by Lessor’s project
representative.  Lessee shall require that all of its contractors and
materialmen use reasonable efforts to coordinate their activities within the
Building and the Building site with Lessor’s designated project representative
so as to avoid when possible disruption to the Work or work of others within the
Building.

 

11.Insurance Requirements.  All contractors shall provide the following
insurance coverages:

 

(a)General Coverages.  General Contractor (and all sub-contractors) shall carry,
to the extent required by law, worker’s compensation insurance covering all of
their respective employees, and shall also carry public liability insurance,
including property damage, all with limits, in form and with companies as are
required to be carried by Lessee as set forth in the Lease.

(b)Special Coverages.  Lessor shall carry “Builder’s All Risk” insurance in an
amount reasonably approved by Lessor covering the construction of the Work and
the premiums for such shall be included in the cost of construction.  Such
“Builder’s Risk” insurance shall be in amounts and shall include such extended
coverage endorsements as may be reasonably required by Lessor including, but not
limited to, the requirement that the General Contractor and all sub-contractors
shall carry excess liability and Products and Completed Operation Coverage
insurance, each in amounts not less than $1,000,000 per incident, $3,000,000 in
aggregate, and in form and with companies as are required to be carried by
Lessee as set forth in the Lease.

Lessor shall carry property insurance for the Warm Shell Work, Market Ready
Improvements, and Tenant Improvements.  Lessee shall be responsible for carrying
property insurance for any other alterations.

Lessor reserves the right to carry flood or earthquake insurance if Lessor, in
its sole discretion, determines that such coverage is necessary.

(c)General Terms.  Certificates for all insurance carried pursuant to this
Paragraph 11 shall be delivered to Lessor before the commencement of
construction of the Work and before the General Contractor’s equipment is moved
onto the site.  All such policies of insurance must contain a provision that the
company writing said policy will endeavor to give Lessor thirty (30) days prior
written notice of any termination or lapse of the effective date or any
reduction in the amounts of such insurance.  In the event that the Work is
damaged by any cause during the course of the construction thereof, Lessor shall
promptly repair (or cause the same to be repaired) at no cost to Lessee.  The
General Contractor and all sub-contractors shall maintain all of the foregoing
insurance coverage in force until the Work is fully completed.  All policies
carried under this Paragraph 11 shall insure Lessor and Lessee, as their
interests may appear, as well as the General Contractor and
sub-contractors.  All insurance, except Workers’



EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

Compensation, maintained by the General Contractor and all subcontractors shall
preclude subrogation claims by the insurer against anyone insured
thereunder.  Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by owner is excess
and noncontributing with the insurance required hereunder.  The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Lessor by Lessee under the Lease, as reaffirmed under
Section 14 of this Work Letter.

(d)Casualties during Construction.  Lessee shall carry insurance coverage for
loss of use and business interruption caused by casualties that occur during
construction, and Lessor shall have no liability to Lessee for loss of use or
business interruption damages caused by casualties during construction.  Lessor
shall carry insurance coverage for lost rent caused by casualties that occur
during construction, and Lessee shall have no liability to Lessor for lost rent
damages caused by casualties during construction. 

12.Warm Shell.  Lessor shall construct the Warm Shell Work at Lessor’s cost and
expense.   Lessor hereby agrees that the Warm Shell Work shall be constructed
substantially in accordance with the material elements of the description of the
Warm Shell Work attached as Schedule “F-1” to this Work Letter.

 

13.Delivery of Premises to Lessee and Condition of Premises.   Lessor shall
deliver possession of the Premises to Lessee subject punch list items, Force
Majeure and Tenant Delays with the Work Substantially Completed at the time set
forth in the Lease.

 

14.  Construction Period Provisions.  Lessor and Lessee agree that,
notwithstanding anything in the Lease or this Work Letter to the contrary, the
following provisions shall apply during the Construction Period (defined
below): 

 

(a)The parties acknowledge that the estimated costs to complete the Warm Shell
Work, the Market Ready Improvements and the Tenant Improvements are currently
$33,000,000 as set forth on the budgets attached hereto as Schedule “F-2” and
Schedule “F-4”.  Lessor is responsible for paying the cost of the Warm Shell
Work, estimated to be $11,400,000 as described on Schedule “F-2”.  Lessor is
also responsible for funding the Lessor’s Contribution (as defined in Paragraph
14(a) of the Lease) for the Market Ready Improvements in the amount of
$9,900,000 and the Tenant Improvement Allowance (as defined in Paragraph 14(a)
of the Lease) for the Tenant Improvements in the amount of $2,700,000.  Lessee
is responsible for reimbursing Lessor for the Tenant Improvement Shortfall (as
defined in Paragraph 14(a) of the Lease), which amount is currently estimated to
be $9,000,000.  During the period from the Effective Date of this Lease through
Substantial Completion of the Work (the “Construction Period”), the Lease also
requires Lessee to prepay Base Rent in the amount of $2,160,000 and Additional
Rent in the amount of $180,000 and deliver to Lessor a Security Deposit in the
amount of $4,500,000 in the form of a Letter of Credit.  Accordingly, Lessee’s
aggregate cash outlay during the Construction Period is expected to be
$11,340,,000 compared with Lessor’s total cash outlay of $24,000,000 and
estimated total project costs of $33,000,000 (with Lessee’s portion of such
costs expected to be 34%, but such percentage will be reduced by the inclusion
in Project Costs (defined below) of the portion of Lessor’s acquisition costs
for the Project



EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

attributable to the value of the Building).  All of Lessee’s cash outlays during
the Construction Period are expected to be paid directly to Lessor.

 

(b)Lessor agrees that, during the Construction Period, the amount it collects
from Lessee (estimated to be $11,340,000), together with the amount of any
obligation of Lessee to indemnify Lessor for damage claims caused by or
resulting from Lessee’s own acts or failures to act related to completion of
construction, which amounts shall calculated to include (i) the accreted value
of any payments previously made by Lessee plus (ii) the present value of the
maximum amount that Lessee could be required to pay as of that point in time
(whether or not construction is completed) discounted at Lessee’s incremental
borrowing rate, shall not in any one instance exceed 89.9% of the project costs
then incurred by Lessor at any time during the Construction Period (i.e.,
“Project Costs” shall be the sum of costs capitalized by Lessor under generally
accepted accounting principles in connection with the Work (estimated to be
$33,000,000), the portion of Lessor’s acquisition costs for the Project
attributable to the value of the Building and other costs related to the
Property paid by Lessor to third parties other than lenders or owners of
Lessor); provided, however, that to the extent any such amount or obligation
would exceed 89.9% of the then incurred Project Costs and Lessee’s obligation to
make such payment or satisfy such obligation is not allowed because the
foregoing threshold is exceeded, Lessee’s payment obligations with respect
thereto shall not be excused but shall be deferred until the 89.9%  test is
satisfied or the Construction Period ends, whichever is earlier.  Lessor further
agrees that during the Construction Period, the Tenant Improvement Shortfall
shall not be applied to any structural improvements to the Building, utility or
insurance costs of Lessor, or costs that are general in nature (as opposed to
costs specific to Lessee’s requirements), which costs will be paid for by Lessor
as part of Lessor’s estimated contribution to the project costs.  The Tenant
Improvement Shortfall, estimated at $9,000,000, shall only be directed toward
improvements that are specific to Lessee’s requirements. Consistent with the
foregoing, Lessee may request from Lessor from time to time Lessor’s
certification as to the current amount of the total Project Costs incurred to
date at that time and that the amounts paid or to be paid by Lessee are not
reimbursement for the items prohibited by this clause, and Lessor shall endeavor
to provide supporting documentation upon Lessee’s reasonable request for
purposes of determining Lessee’s accounting treatment.

 

(c)Lessor agrees that, during the Construction Period, with respect to any
indemnity obligation of Lessee arising at any time during the Construction
Period, (i) the term “Lessor” shall mean and shall be limited to Menlo Park
Portfolio II, LLC (or any entity that that succeeds to Menlo Park Portfolio II,
LLC’s interest as Lessor under the Lease) and shall not include any other person
or entity; provided, however, that Lessor may include in any claim owed by
Lessee to Lessor any amount which Lessor shall pay or be obligated to indemnify
any other person or entity, and (ii) any such indemnity obligation shall be
limited to damage claims caused by or resulting from Lessee’s or its agent’s own
acts or failures to act.  In addition, Lessor agrees that, during the
Construction Period, Lessor shall only draw upon the Letter of Credit for actual
damages incurred by Lessor caused by or resulting from Lessee’s or its agent’s
own acts or failures to act.

  

 

 

EXHIBIT “F”

 

--------------------------------------------------------------------------------

 

 

SCHEDULE “F-1”

Description of Warm Shell Work

1315 O’BRIEN DRIVE

WARM SHELL DEFINITION

 

1. THE BASE SITEWORK / BUILDING

1315 O’Brien Drive is an existing building that will be renovated.

 

1.1. Sitework: The existing site will include new asphalt paving and striping in
some areas as well as renovated landscape areas on the southern, O’Brien Drive,
street frontage. New site signage will be installed as required by current T24
and ADA accessibility standards. A total of 366 parking spaces will be
associated with the R&D building.

 

1.2. Building: The base building is an existing 2-story building that will be
renovated both inside and outside. Interior demolition will consist of clearing
the space of any and all office finishes, including ceilings, carpeting,
interior walls, demolishing all existing bathrooms and bringing the space to a
cold shell level. This demolition will also include removal and reuse of
existing HVAC units and unused MEP infrastructure back to its source currently
supporting the building. Exterior demolition will consist removing the center
portion of the southern wall of the building, allowing the construction of a new
2-story lobby/entry way with an open stairway to the second floor.  All shell
interior construction will be designed to allow for expansion for future tenants
improvements.

 

1.3. The building will be renovated, providing a “warm shell”, construction Type
III-B building with the envelope, structure, building core (including elevators,
stairs and restrooms), interior finishes, mechanical, electrical and safety
systems as described below.

 

2. ENVELOPE

The building is to be fully enclosed and watertight.

 

2.1. Exterior walls are constructed of concrete, metal panels, glass and
aluminum punched windows and storefront glazing systems.

 

2.2. Windows and glazing systems to use high-performance, low-e, insulated
glass.

 

2.3. Roofing is an existing single-ply membrane, installed in 2011.

 

2.4. Exterior architectural building elements and finishes may include
architectural steel, metal panels, painted / textured concrete, canopies,
trellises and sunshade / light shelf devices.

 

3. BUILDING STRUCTURE

The existing building was designed per the seismic standards of the 1979 Uniform
Building Code. The lateral load resisting system will be voluntarily upgraded
per Chapter 34 Section 3404.5 of the 2013 California Building Code

 

3.1. Building configuration is partial 2 stories, above grade with floor to
floor height of 15’6”+- in the 2 story areas and 31’0”+- in the high bay areas.

 

3.2. The primary building structure is constructed of tilt-up concrete panels
ranging 6.25” – 10” thick with a lateral system of concrete shear walls and
steel braced frames. The steel structure includes columns, steel trusses, steel
roof deck, and raised equipment platform above roof. The roof platform will be
8,000 SF (approx), located near Column lines D-H and column line 4-6 and will
have sufficient load carrying capacity for evaporative mechanical equipment
totaling 300 tons of cooling capacity.





SCHEDULE “F-1”

 

--------------------------------------------------------------------------------

 

 

 

3.3. The foundation system of the building consists of perimeter spread footings
and concrete column pads.

 

3.4. The first level reinforced concrete slab-on-grade is 8” thick.

 

3.5. The second floor slab is a 5” thick concrete filled metal deck supported by
steel beams and trusses. It is designed for up to 150 psf live load.

 

3.6. The roof structure is a metal deck supported by steel beams and trusses.

 

3.7. Steel interior tube columns vary in size from 6”x6” up to 10”x10” square.
They are predominantly located on a +/- 40’x40’ column grid layout and at +/-
20’x40’ at the 2 story areas.

 

3.8. A new approximately 8000 square foot structural steel roof equipment
platform will be placed above the existing roof structure above the existing
second floor mezzanine and will support new HVAC units. Roof screens will be
attached around the perimeter of the platforms to block the roof equipment from
“line-of-sight”.

 

3.9. Exterior walls are constructed of concrete, metal panels, glass and
aluminum punched windows and storefront glazing systems.

 

3.10. The primary structural frame, exterior bearing walls, interior bearing
walls and floor construction with associated secondary members will be fire
rated construction as required for the proposed warm shell build out.

 

3.11. Roof construction and associated secondary members to be fire rated
construction as required for the proposed warm shell build out.

 

3.12. Stair and mechanical shaft enclosures to be fire rated construction as
required for the proposed warm shell build out.

 

4. BUILDING CORE

The building has common and core areas included in the base building and will
incorporate elevators, stairs, main lobby, restrooms, janitor closets, MPOE for
utilities, mechanical shafts and fire sprinkler riser rooms.

 

4.1. Elevators: Two (2) elevators will be provided. The first being an electric
track system similar to Kone “Ecospace”. The other elevator will be a
hydroelectric freight elevator with a 1,500lb capacity (minimum). These
elevators will serve 2 levels: first level and second level only.

 

4.2. Stairs: Three (3) stairwells will be provided to accommodate code required
exiting for undivided tenant spaces. Stairwell enclosure finishes include
painted walls, building standard doors and exposed concrete floors. Lighting,
fire protection, code required signage and other infrastructure systems to be
installed as required.

 

4.3. Main Lobby: The main lobby is a two-story atrium with a glass, 2-story
glazed storefront entrance system that opens to the front plaza. The lobby stair
will also have a steel and cable or glass handrail system.

 

4.4. Restrooms: Two (2) main restroom cores will be fully finished and
functional, one on each floor level. Finishes to include: 4.1.1. Ceramic tile on
floors and ‘wet’ walls

 

4.4.1. Solid surface countertops

 

4.4.2. Laminate toilet partitions





SCHEDULE “F-1”

 

--------------------------------------------------------------------------------

 

 

 

4.4.3. Stainless steel accessories

 

4.4.4. Finished ceiling systems and lighting

 

4.4.5. Plumbing Fixtures to include: 4.1.6.1. (24) Water Closets (Floor Mounted)

 

4.4.5.1. (6) Urinals

 

4.4.5.2. (25) Lavatories

 

4.4.5.3. (8) Showers

 

4.5. Janitor’s Closets: Restrooms to include janitor/storage closet on each
floor level.

 

4.6. Main Electrical Room: The main electrical room /MPOE will have a minimum of
two services totaling 5000 amps. All services will be 277/480 VAC, three phase,
four wire electrical services. Lighting and distribution panels will be
installed for building core elements.

 

4.7. Telephone / Data Closet: A telephone / data closet will be provided on the
ground floor.

 

5. INTERIOR FINISHES

 

5.1. The main building lobby may incorporate concrete, glass, stone, wood, steel
and other materials consistent with a class A office building.

 

5.2. Interior surfaces of the exterior building walls will be exposed
glass/aluminum, painted concrete or insulated furred walls as required to meet
minimum title 24 energy compliance standards for the base building shell.
Painted gypsum board, taped and finished, and other interior finishes are
excluded from warm shell and will be a part of tenant improvements.

 

5.3. Interior gypsum wallboard or shaft wall at core elements to be provided
with paint finish and fire-taped as required.

 

5.4. Restrooms to be completely finished out as described above.

 

5.5. No ceilings are to be installed except in restrooms (gypsum board) and main
building lobby the extent of which is to be determined.

 

6. MECHANICAL

Operational heating, ventilation and air conditioning systems will provide
conditioned air to all core element areas as required by code.

 

6.1. Mechanical plant designed to exceed Title 24 standards.

 

6.2. All finished core and lobby areas will have a completed mechanical system
per Landlord’s minimum HVAC criteria.

 

6.3. Mechanical systems to be evaporative based units, 360 ton minimum capacity
with the capability of future expansion by tenant. DDC Building Management
System to be provided and function to control base building systems. Tenant will
be allowed to install connectivity to the DDC for improved operational and
energy efficiency integration. Where appropriate based on building height, as
required by code life safety smoke control systems including stair and vestibule
pressurization fans, ducting, shafts and floor by floor smoke control through
dedicated fan systems or through the central air conditioning systems.

 





SCHEDULE “F-1”

 

--------------------------------------------------------------------------------

 

 

6.4. The natural gas supply to the building will be metered separately for the
warehouse and R&D tenant.

 

7. ELECTRICAL

Fully operational main electric service including main switchboard to serve base
building shell lighting, power loads and base building electrical, mechanical
and equipment loads.

 

7.1. The MPOE will have a minimum of two services totaling 5000 amps. All
services will be 277/480 VAC, three phase, four wire electrical services. A
minimum of 4000 amps at 277/480 VAC, three phase, four wire electrical service
will be provided for the R&D portion of the building.

 

7.2. Lighting will be installed in improved areas to meet local building codes
and new Title-24 requirements. Fire alarm will be design & installed in
accordance with local codes.

 

.  

8. SAFETY AND SECURITY

Fully operational life safety and access systems for building shell.

 

8.1. Base building is to be fully sprinklered and monitored as required by
current building and fire codes. Fire sprinkler riser and wet sprinkler systems
are provided for an undivided occupancy with upturned heads, typical.

 

8.2. Life safety system distribution (smoke detectors, annunciators, strobes,
etc.) as required by code for core and common areas.

 

8.3. Lobby and other designated entrances will be equipped with card reader
access with a minimum of four total perimeter doors.

 

8.4. An emergency generator will be provided to support Fire and Life Safety
systems.

 

9. MISCELLANEOUS

 

9.1. Base building to be compliant with applicable building codes, including
Title 24 and ADA requirements.

 

9.2. Exterior plazas to include paving systems, seating, landscaping, irrigation
and lighting.

 

9.3. Bicycle lockers and bike racks to be provided.

 

9.4. Men’s and Women’s locker and shower facilities to be provided on first
floor of the building.

 

9.5. Base Building shall include all common area facilities, including; loading
areas, main telecommunications point of entry (MPOE) room, transformer, main
switch gear room and other facilities required to service the entire building
shell. All such rooms to be complete and operational.

 

 

 

SCHEDULE “F-1”

 

--------------------------------------------------------------------------------

 

 

SCHEDULE “F-2”

 

Preliminary Budget for Warm Shell Work

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SCHEDULE “F-2”

WEST\259130145.9

--------------------------------------------------------------------------------

 

 

SCHEDULE “F-3”

 

Space Plans for Market Ready Improvements and Tenant Improvements

 

[***]

 

 

 

 

 

 

 

 

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

Schedule “F-3”

WEST\259130145.9

--------------------------------------------------------------------------------

 

 

SCHEDULE “F-4”

 

Preliminary Combined Budget and List of Inclusions and Exclusions for Market
Ready Improvements and Tenant Improvements

 

[***]

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

Schedule “F-4”

 

--------------------------------------------------------------------------------

 

 

SCHEDULE “F-5”

 

Construction Schedule

 

Attached.

 

Exhibit “F”

 

--------------------------------------------------------------------------------

 

 

Picture 15 [pacb-20150630ex1026040deg006.jpg]

 

Exhibit “F”

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

 

Lessee’s Property

 

Card access system including panels, card readers, door proximity readers -
interior

Security cameras and system

EHS equipment AED, fire extinguishers, first aid kits, spill, kits, signage,
Eye washes, showers

AV equipment

White boards

Cold rooms and refrigeration systems

Pre-action fire system, tanks, panels and monitor

Liquid Nitrogen tank and evaporator

Air compressors

Racks and warehouse shelves

DI water system – excluding distribution

Hard-wall office furniture (all items)

Free-standing open office furniture components where viable and not tied down
(file cabinets, bookshelves, credenzas); and workstations

Conference room tables

Office chairs including conference rooms, break areas, etc.

Lab space components where viable and not anchored (i.e., free-standing tables,
glass ware cabinets, flammable storage/chemical cabinets, all lab stools, etc.)

Non built-in lab, office and lunch/break room equipment

Lobby Desks

Autoclave

Fume, Bio and Laminar flow hoods

Emergency generator and transfer switch

 



 

--------------------------------------------------------------------------------